 



Exhibit 10.55
SHARE PURCHASE AGREEMENT
November 18, 2007
By and between
- Applied Materials, Inc., a Delaware corporation (the “Purchaser”), with its
registered office at 3050 Bowers Avenue, Santa Clara, CA 95054, here represented
by its Senior Vice President duly authorized by its board of directors
-on one side-
and
the following parties (the “Selling Shareholders”):
- Mr. Gisulfo Baccini, an Italian citizen born in Breda Di Piave (Treviso),
Italy, on 1 October 1942, resident in 31030 Carbonera (Treviso), Italy, Via Duca
D’Aosta 1; and
- Finanziaria Baccini S.r.l., an Italian company, with its registered office at
31100 Treviso, Sottoportico Buranelli 27, enrolled with the Register of
Companies of Treviso at no. 00398350264, share capital €100.000,00 fully
paid-in, here represented by the legal representative, Mr. Gisulfo Baccini;
-on the other side-
(The Purchaser and the Selling Shareholders are referred to collectively as the
“Parties” and each of them as a “Party.”)
Certain capitalized terms used in this Agreement are defined in Exhibit A.
WHEREAS

  (a)   The Selling Shareholders own 600,000 ordinary shares in the share
capital of Baccini S.p.A., an Italian company, with its registered office at
31048 San Biagio di Callalta (Treviso), Via Postumia Ovest 244, tax code and
number of registration with the Register of Companies of Treviso at no.
00766780266 (the “Company”), having each a par value of €1 (the “Shares”), fully
paid in and subscribed, each in the respective amount set forth opposite each
Selling Shareholder’s name on Schedule 2.2, which Shares collectively constitute
100% (one hundred per cent) of the share capital of the Company;     (b)   The
Purchaser has been granted access to a number of documents related to the
Company and its business; and     (c)   The Selling Shareholders wish to sell
the Shares to the Purchaser (or to a direct or indirect subsidiary of the
Purchaser as its nominee pursuant to Article 1401 of the Italian Civil Code) on
the terms set forth in this Share Purchase Agreement (this “Agreement”).

 



--------------------------------------------------------------------------------



 



NOW THEREFORE, THE PARTIES AGREE AS FOLLOWS:

1.   Recitals, Exhibits and Schedules

  1.1   All the above recitals and all the attachments hereto constitute an
integral and substantial part of this Agreement.     1.2   The Exhibits to this
Agreement are the following:

         
Exhibit A
  —   Certain Definitions
 
       
Exhibit B
  —   Non-Competition, Non-Solicitation and Confidentiality Agreements
 
       
Exhibit C
  —   Lease-Back Agreement
 
       
Exhibit D
  —   Escrow Agreement
 
       
Exhibit E
  —   Employment Agreement Term Sheets
 
       
Exhibit F
  —   Preliminary Sale and Purchase Agreement

  1.3   The Schedules to this Agreement are the following:

         
Schedule 2.2
  —   Schedule of Selling Shareholders
 
       
Schedule 2.4(b)(iv )
  —   Persons to Execute Non-Competition, Non-Solicitation and Confidentiality
Agreements
 
       
the Disclosure Schedule
      the Disclosure Schedule
 
       
Schedule 3.9(d)
  —   Acquired Patents
 
       
Schedule 7.9
  —   Persons to Remain Employed
 
       
Schedule 12.7(c)
  —   Dispute Resolution Procedures

2.   Object of this Agreement; Closing

  2.1   Sale and Purchase of Shares. At the Closing (as defined in Section 2.3),
the Selling Shareholders shall sell, assign, transfer and deliver the Shares to
the Purchaser (or to a direct or indirect subsidiary of the Purchaser as its
nominee pursuant to Article 1401 of the Italian Civil Code), free and clear of
any Encumbrance, and the Purchaser (or such subsidiary as nominee) shall
purchase the Shares from the Selling Shareholders (such sale and purchase of the
Shares, the “Share Purchase”), on the terms and subject to the conditions set
forth in this Agreement.     2.2   Purchase Price. The aggregate purchase price
payable by the Purchaser (or by a direct or indirect subsidiary of the Purchaser
as its nominee pursuant to Article 1401 of the Italian Civil Code) for the
Shares (the “Purchase Price”) shall be €200.400.000,00. The Purchase Price shall
be paid as follows:

2



--------------------------------------------------------------------------------



 



  (a)   At the Closing, the Purchaser shall cause to be paid to each Selling
Shareholder its pro rata percentage, as set forth opposite such Selling
Shareholder’s name on Schedule 2.2, of the amount by which: (i) €168.400.000,00;
exceeds (ii) the Acquired Company Transaction Expenses (including those Acquired
Company Transaction Expenses reflected in the acknowledgments contemplated by
clause “(A)” of Section 2.4(b)(ix)), all in accordance with the payment
instructions set forth opposite such Selling Shareholder’s name on Schedule 2.2.
    (b)   €5.000.000,00 of the Purchase Price shall be paid to the Selling
Shareholders (allocated based on such Selling Shareholder’s pro rata percentage
as set forth opposite such Selling Shareholder’s name on Schedule 2.2), by wire
transfer of immediately available funds in accordance with the payment
instructions set forth opposite such Selling Shareholder’s name on Schedule 2.2,
on the first anniversary of the Closing Date if (and only if) all of the key
employees identified on Schedule 7.9 remain employed by the Company or one of
its subsidiaries on such anniversary (it being understood that if one or more of
such persons shall die (or as a consequence of illness or accident become
physically unable to perform the activity contemplated by the relevant
Employment Agreement) or is terminated by the Acquired Companies without “right
cause” or “justified reason” (giusta causa or giustificato motivo) prior to the
first anniversary of the Closing Date, such person shall be excluded from the
requirement contained in the preceding portion of this sentence); provided,
however, if, prior to the first anniversary of the Closing Date, either: (i) the
employment of all of the key employees identified on Schedule 7.9 has been
terminated by the Acquired Companies without “right cause” or “justified reason”
(giusta causa or giustificato motivo); or (ii) all of such key employees shall
die (or as a consequence of illness or accident become physically unable to
perform the activity contemplated by the relevant Employment Agreement), then
the payment contemplated by this Section 2.2(b) shall be made promptly after
such termination, death or supervened inability as described above (for the
avoidance of doubt, and without prejudice to the foregoing, it is understood
that no Selling Shareholder shall be entitled to the amount described in this
Section 2.2(b), or to any portion thereof, if the employment of any of the key
employees identified on Schedule 7.9 is terminated with “right cause” or
“justified reason” (giusta causa or giustificato motivo) or if any such key
employee voluntarily resigns from her or his employment (for a reason other than
supervened inability as described above), in each case before the first
anniversary of the Closing Date).     (c)   €5.000.000,00 of the Purchase Price
shall be paid to the Selling Shareholders (allocated based on such Selling
Shareholder’s pro rata percentage as set forth opposite such Selling
Shareholder’s name on Schedule 2.2), by wire transfer of immediately available
funds in accordance with the payment instructions set forth opposite such
Selling Shareholder’s name on Schedule 2.2, on the second anniversary of the
Closing Date if (and only if) all of the key employees identified on
Schedule 7.9 remain employed by the Company or one of its subsidiaries on such
anniversary (it being understood that if one or more of such persons shall die
(or as a consequence of illness or accident become physically unable to perform
the activity contemplated by the relevant Employment Agreement) or is terminated
by the Acquired Companies without “right cause” or “justified reason” (giusta
causa or giustificato motivo) prior to the second anniversary of the Closing
Date, such person shall be excluded from the requirement contained in the
preceding portion of this sentence); provided,

3



--------------------------------------------------------------------------------



 



      however, if, prior to the second anniversary of the Closing Date, either:
(i) the employment of all of the key employees identified on Schedule 7.9 has
been terminated by the Acquired Companies without “right cause” or “justified
reason” (giusta causa or giustificato motivo); or (ii) all of such key employees
shall die (or as a consequence of illness or accident become physically unable
to perform the activity contemplated by the relevant Employment Agreement), then
the payment contemplated by this Section 2.2(c) shall be made promptly after
such termination, death or supervened inability as described above (for the
avoidance of doubt, and without prejudice to the foregoing, it is understood
that no Selling Shareholder shall be entitled to the amount described in this
Section 2.2(c), or to any portion thereof, if the employment of any of the key
employees identified on Schedule 7.9 is terminated with “right cause” or
“justified reason” (giusta causa or giustificato motivo) or if any such key
employee voluntarily resigns from her or his employment (for a reason other than
supervened inability as described above), in each case before the second
anniversary of the Closing Date).     (d)   If the Selling Shareholders receive
any amount pursuant to Section 2.2(b) or 2.2(c), the Purchaser shall also cause
to be paid to the Selling Shareholders interest on such amount at the Specified
Rate (as defined below) from the Closing Date until the day immediately
preceding the date of payment, subject to any tax withholding obligations that
the Selling Shareholders and the Purchaser determine are required by any
applicable Legal Requirement. The “Specified Rate” shall mean: (1) the average
Euro LIBOR three month rate for the period from the Closing Date though the day
immediately preceding the date of payment, with such average rate being
determined from the applicable Bloomberg page (or its successor) on the day
immediately preceding the date of payment, plus (2) 100 basis points.     (e)  
€22.000.000,00 of the Purchase Price (the “Escrow Amount”) shall be paid at the
Closing to an escrow account designated by the Escrow Agent. The Escrow Amount
shall be maintained in an escrow account for the purposes of satisfying claims
brought pursuant to Section 10 for the period of time and in accordance with the
terms set forth in this Agreement and the Escrow Agreement (the “Escrow
Account”). When (and if) all or any portion of the Escrow Amount is released
from escrow to the Selling Shareholders pursuant to the terms of this Agreement
and the Escrow Agreement, each Selling Shareholder shall be entitled to receive
such Selling Shareholder’s pro rata percentage of such released amount as set
forth opposite such Selling Shareholder’s name on Schedule 2.2, to be paid in
accordance with the payment instructions set forth opposite such Selling
Shareholder’s name on Schedule 2.2.

  2.3   Closing. The closing of the Share Purchase (the “Closing”) shall take
place at the offices of Lovells Studio Legale in Milan, Italy at 10:00 a.m.
(local time) on a date to be designated by the Purchaser and communicated to the
Selling Shareholders with five days prior notice (or such shorter prior notice
as the Selling Shareholders may agree), which shall be no later than the fifth
business day after the satisfaction or waiver of the last to be satisfied or
waived of the conditions set forth in Sections 7 and 8 (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to the satisfaction or waiver of such conditions) or at such other time and date
as the Purchaser and the Selling Shareholders may jointly designate. The date on
which the Closing actually takes place is referred to in this Agreement as the
“Closing Date.”

4



--------------------------------------------------------------------------------



 



  2.4   Closing Actions and Deliveries by the Selling Shareholders. In addition
to any other action to be taken and to any other instrument to be executed
and/or delivered at the Closing pursuant to this Agreement, at the Closing, the
Selling Shareholders shall:

  (a)   hold a valid totalitarian shareholders meeting of each of the Acquired
Companies at which the following are unanimously approved: (i) new bylaws in the
form indicated by the Purchaser; (ii) the election of a new board of directors,
as indicated by the Purchaser; and (iii) the appointment of new board of
statutory auditors, as indicated by the Purchaser; and

  (b)   cause to be delivered to the Purchaser the following agreements and
documents, each of which shall be in full force and effect:

  (i)   the certificates representing the Shares, duly endorsed and notarized as
required by Italian law in order to transfer to the Purchaser (or to a direct or
indirect subsidiary of the Purchaser as its nominee pursuant to Article 1401 of
the Italian Civil Code) valid and marketable title to such Shares and to
properly register the Purchaser (or a direct or indirect subsidiary of the
Purchaser as its nominee pursuant to Article 1401 of the Italian Civil Code) in
the shareholders’ ledger of the Company;

  (ii)   the “fissato bollato” executed by the Selling Shareholders;

  (iii)   the Escrow Agreement, duly executed by the Selling Shareholders;

  (iv)   Non-Competition, Non-Solicitation and Confidentiality Agreements,
substantially in the form of Exhibit B (the “Non-Competition, Non-Solicitation
and Confidentiality Agreements”), duly executed by the Persons identified on
Schedule 2.4(b)(iv);

  (v)   a certificate, duly executed by each Selling Shareholder, pursuant to
which such Selling Shareholder certifies and represents to the Purchaser that
the conditions set forth in Sections 7.1, 7.2, 7.4, 7.5, 7.6 and 7.9 have been
duly satisfied (the “Closing Certificate”);

  (vi)   a certificate, duly executed by each Selling Shareholder (the
“Acquisition Consideration Certificate”), pursuant to which such Selling
Shareholder certifies and represents to the Purchaser as to the following
information: (A) the aggregate amount of Acquired Company Transaction Expenses
paid prior to (or payable after) the Closing; (B) the consideration that each
Selling Shareholder is entitled to receive pursuant to Section 2.2(a); and
(C) the cash amount to be contributed to the Escrow Account with respect to such
Selling Shareholder pursuant to Section 2.2(e);

  (vii)   documentation, reasonably satisfactory to the Purchaser, in support of
the calculation of the amounts set forth in the Acquisition Consideration
Certificates;

  (viii)   written resignations of all directors and members of the Board of
Auditors of the Acquired Companies, effective as at the Closing;

  (ix)   written acknowledgments pursuant to which the Acquired Companies’
outside legal counsel and any financial advisor, accountant or other

5



--------------------------------------------------------------------------------



 



      Person who performed services for or on behalf of the Acquired Companies,
or who is otherwise entitled to any compensation from the Acquired Companies, in
connection with the Transactional Agreements, any of the Contemplated
Transactions or otherwise, acknowledges: (A) the total amount of fees, costs and
expenses of any nature that have been paid (or that will become payable) to such
Person by any of the Acquired Companies in connection with the Transactional
Agreements, any of the Contemplated Transactions and otherwise; and (B) that,
except for the amount, if any, identified in such acknowledgment as that which
is “to become payable,” it has been paid in full and is not (and will not be)
owed any other amount by any of the Acquired Companies with respect to the
Transactional Agreements, any of the Contemplated Transactions and otherwise;  
  (x)   a lease agreement (the “Lease-Back Agreement”) substantially in the form
of Exhibit C, duly executed by the Company and Finanziaria Baccini S.r.l.;    
(xi)   the Real Property Transfer Agreement (as defined below), duly executed by
the Company and the other parties thereto; and     (xii)   the Employment
Agreements (the “Employment Agreements”) to be mutually agreed to by the Company
and each of the employees identified in Schedule 7.9 based on the term sheet
attached as Exhibit E, duly executed by each such Person.

  2.5   Closing Actions and Deliveries by the Purchaser. In addition to any
other action to be taken and to any other instrument to be executed and/or
delivered at the Closing pursuant to this Agreement, at the Closing, the
Purchaser shall:

  (a)   deliver to the Selling Shareholders the following agreements and
documents, each of which shall be in full force and effect:

  (i)   the Escrow Agreement, duly executed by the Purchaser;

  (ii)   a certificate, duly executed by the Purchaser, pursuant to which the
Purchaser certifies and represents to the Selling Shareholders that the
conditions set forth in Sections 8.1 and 8.2 have been satisfied;

  (iii)   the “fissato bollato”, duly executed by the Purchaser, in respect of
the purchase and sale of the Shares; and

  (iv)   the Employment Agreements to be mutually agreed to by the Company and
each of the employees identified in Schedule 7.9 based on the term sheet
attached as Exhibit E, duly executed by the Company; and

  (b)   cause to be paid: (i) to the appropriate tax authority the stamp duty
relating to the transfer of the Shares at Closing (including “fissato bollato”),
provided that the endorsement of the Shares is performed before a financial
intermediary (it being understood that in no event shall the Purchaser be
responsible for stamp duty of more than 0.05% of the consideration with respect
to such Shares) and (ii) the fees and costs due to the Notary Public for all the
activities to be performed at Closing.

6



--------------------------------------------------------------------------------



 



3.   Representations and Warranties of the Selling Shareholders

The Selling Shareholders represent and warrant to and for the benefit of the
Indemnitees that, except as set forth in the applicable part of the disclosure
schedule prepared in accordance with Section 12.15 and delivered to the
Purchaser on the date of this Agreement (the “Disclosure Schedule”):

  3.1   Due Organization; Subsidiary; Etc.

  (a)   Each of the Acquired Companies has been duly organized, and is validly
existing and in good standing (to the extent that the laws of the jurisdiction
of its formation recognize the concept of good standing), under the laws of the
jurisdiction of its formation. Each of the Acquired Companies has full power and
authority: (i) to conduct its business in the manner in which its business is
currently being conducted; (ii) to own and use its assets in the manner in which
its assets are currently owned and used; and (iii) to perform its obligations
under all Contracts to which it is a party or by which it is bound.

  (b)   Each of the Acquired Companies is qualified, licensed or admitted to do
business, and is in good standing (to the extent that the applicable
jurisdiction recognizes the concept of good standing), under the laws of the
jurisdiction in which it is incorporated and in all other jurisdictions where
the property owned, leased or operated by it or the nature of its business
requires such qualification, license or admission.

  (c)   Part 3.1(c) of the Disclosure Schedule accurately sets forth: (i) the
names of the members of the board of directors (or similar body) and statutory
auditors of each of the Acquired Companies; and (ii) the names and titles of the
officers of each of the Acquired Companies. No Acquired Company has established
any committees of the board of directors (or similar body) of such Acquired
Company.

  (d)   Except for the equity interests identified in Part 3.1(d) of the
Disclosure Schedule (and except for securities held for cash management and
similar short-term investment purposes), none of the Acquired Companies has ever
owned, beneficially or otherwise, any shares or other securities of, or any
direct or indirect equity interest in, any Entity. None of the Acquired
Companies has agreed or is obligated to make any future investment in or capital
contribution to any Entity. None of the Acquired Companies has guaranteed or is
responsible or liable for any obligation of any Entity.

  3.2   Charter Documents; Records. The Company has delivered to the Purchaser
(and/or granted the Purchaser access in the Company’s online or physical data
room) accurate and complete copies of: (a) the articles of associations, bylaws
and memorandum of association or equivalent governing documents, including all
amendments thereto, of each of the Acquired Companies (the “Charter Documents”);
and (b) the minutes and other records of the meetings and other proceedings
(including any actions taken by written consent or otherwise without a meeting)
of the shareholders (or members) and the board of directors (or other similar
body) of each of the Acquired Companies. The books of account, stock records,
minute books and other records of each of the Acquired Companies are accurate,
up-to-date and complete in all material respects.

7



--------------------------------------------------------------------------------



 



  3.3   Capitalization.

  (a)   The authorized share capital of the Company consists of 600,000 ordinary
shares each with a par value of €1, of which 600,000 ordinary shares have been
issued and are outstanding as at the date of this Agreement. Except as set forth
in Part 3.3(a) of the Disclosure Schedule, the Company has not declared or paid
any dividends on any shares of the Company’s share capital since April 1999 and
until the date of this Agreement. All of the Shares have been duly authorized
and validly issued, and are fully paid and nonassessable, and none of the Shares
is subject to any repurchase option, forfeiture provision or restriction on
transfer.

  (b)   The Selling Shareholders together own, of record and beneficially, 100%
of the share capital of the Company. There is no and as at the Closing will be
no: (i) outstanding subscription, option, call, convertible note, warrant or
right (whether or not currently exercisable) to acquire any share capital of the
Company or other securities of the Company; (ii) outstanding security,
instrument or obligation that is or may become convertible into or exchangeable
for any shares of the Company’s share capital (or cash based on the value of
such shares, including pursuant to any share appreciation rights) or other
securities of the Company; (iii) Contract under which the Company is or may
become obligated to sell or otherwise issue any shares of the Company’s share
capital or any other securities; or (iv) condition or circumstance that may give
rise to or provide a basis for the assertion of a claim by any Person to the
effect that such Person is entitled to acquire or receive any shares of the
Company’s share capital or other securities of the Company.

  (c)   All of the Shares have been issued and granted in compliance with:
(i) all applicable Legal Requirements; and (ii) all requirements set forth in
all applicable Contracts. None of the Shares were issued in violation of any
preemptive rights or other rights to subscribe for or purchase securities of the
Company.

  (d)   Except as set forth in Part 3.3(d) of the Disclosure Schedule, as at the
date of this Agreement, all of the issued and outstanding shares of capital
stock of the Subsidiary are owned, of record and beneficially, by the Company
free and clear of any Encumbrance, and as at the Closing, all of the issued and
outstanding shares of capital stock of the Subsidiary will be owned, of record
and beneficially, by the Company free and clear of any Encumbrance. The
outstanding shares of the Subsidiary have been duly authorized and validly
issued and are fully paid and nonassessable, have been issued in compliance with
all applicable securities laws and other applicable Legal Requirements and were
not issued in violation of or subject to any preemptive rights or other rights
to subscribe for or purchase securities of the Subsidiary. There are no options,
warrants or other rights outstanding to subscribe for or purchase any shares or
other securities of the Subsidiary and the Subsidiary is not subject to any
Contract or order, writ, injunction, judgment or decree under which the
Subsidiary is or may become obligated to sell or otherwise issue any shares or
other securities. There are no preemptive rights applicable to any shares of the
Subsidiary.

  3.4   Financial Statements and Related Information.

  (a)   The Company has delivered to the Purchaser the following financial
statements (collectively, the “Acquired Company Financial Statements”): (i) the
unaudited

8



--------------------------------------------------------------------------------



 



      balance sheet (in Italian, stato patrimoniale) of the Company and the
Subsidiary as at December 31, 2005, and the related unaudited statement of
income (in Italian, conto profitti e perdite) of the Company and the Subsidiary
for the year ended December 31, 2005, in each case and the notes thereto (in
Italian, nota integrativa); (ii) the unaudited balance sheet of the Company and
the Subsidiary as at December 31, 2006, and the related unaudited statement of
income of the Company and the Subsidiary for the year ended December 31, 2006,
in each case and the notes thereto; and (iii) the audited balance sheet of the
Company as at June 30, 2007 (the “Most Recent Balance Sheet”) and the related
audited statement of income of the Company for the six-month period ended
June 30, 2007, in each case and the notes thereto.     (b)   The Acquired
Company Financial Statements present fairly the financial position of the
Acquired Companies as at the respective dates thereof and the results of
operations of the Acquired Companies for the periods covered thereby.     (c)  
The books, records and accounts of the Acquired Companies accurately and fairly
reflect, in reasonable detail, the transactions in and dispositions of the
assets of the Acquired Companies.     (d)   Part 3.4(d) of the Disclosure
Schedule provides an accurate and complete breakdown of all amounts (including
loans, advances or other indebtedness) owed to any of the Acquired Companies by
a director, officer (in Italian, dirigente), employee (whether regular or
temporary, direct hire or leased), consultant or shareholder of any of the
Acquired Companies as at the date of this Agreement (the “Related Party
Receivables”). All Related Party Receivables (including those receivables
reflected on the Most Recent Balance Sheet that have not yet been collected and
those receivables that have arisen since June 30, 2007 and have not yet been
collected): (i) represent valid obligations arising from bona fide transactions
entered into in the ordinary course of business; and (ii) are current and will
be collected in full when due, without any counterclaim or set off.     (e)  
Part 3.4(e) of the Disclosure Schedule provides the following information with
respect to each account maintained by or for the benefit of any of the Acquired
Companies at any bank or other financial institution: (i) the name of the bank
or other financial institution at which such account is maintained; (ii) the
account number; (iii) the type of account; and (iv) the names of all Persons who
are authorized to sign checks or other documents with respect to such account.  
  (f)   As at the date of this Agreement, there are Acquired Company Contracts
with customers of the Acquired Companies that, if performed in accordance with
their terms, would result in revenue in excess of €212.739.516,18 from the sale
of products of the Acquired Companies to be shipped on or after the date hereof
(it being understood that the representation in this sentence is not, and shall
not be construed as, a guarantee that such Acquired Company Contracts will, in
fact, result in such revenue). Each Acquired Company Contract contemplated by
the first sentence of this Section 3.4(f) (including the customer’s name, the
amount of potential revenue thereunder, the cancellation rights of such customer
and the penalties, if any, for late delivery) is identified in Part 3.4(f)(i) of
the Disclosure Schedule. Except as set forth in Part 3.4(f)(ii) of the
Disclosure Schedule, none of the Selling Shareholders and none of the Acquired
Companies has received any notice or other communication (in writing or
otherwise) indicating that any

9



--------------------------------------------------------------------------------



 



    customer of any of the Acquired Companies or any other Person who is a party
to any of the Acquired Company Contracts referred to in the first sentence of
this Section 3.4(f) (such customers and other Persons being referred to as the
“Specified Customers”) intends to cancel, delay or otherwise modify any orders
from any of the Acquired Companies under any Acquired Company Contracts or
reduce the amount of business expected to be completed under any Acquired
Company Contract (it being understood that: (i) it shall not be a breach of the
representation contained in this sentence if, after the date of this Agreement,
the Selling Shareholders or the Acquired Companies receive notices or other
communications (in writing or otherwise) indicating that Specified Customers
intend to cancel orders from the Acquired Companies under any such Acquired
Company Contract as long as: (A) no Selling Shareholder and no Acquired Company
had Knowledge of an intended cancellation prior to the date of this Agreement
that was not disclosed in Part 3.4(f) of the Disclosure Schedule; and (B) such
notices or other communications of cancellation are for orders under Acquired
Company Contracts totaling no more than €10.636.975,81 in the aggregate; and
(ii) it shall be a breach of the representation contained in this sentence to
the extent that the Selling Shareholders or the Acquired Companies receive
notices or other communications (in writing or otherwise) indicating that
Specified Customers intend to cancel orders from the Acquired Companies under
Acquired Company Contracts if such notices or other communications of
cancellation are for orders exceeding €10.636.975,81 in the aggregate, with the
Selling Shareholders being liable for Damages relating to such excess, subject
to the limitations set forth in Section 10.3). To the Knowledge of the Selling
Shareholders, except as set forth in Part 3.4(f)(iii) of the Disclosure
Schedule, the Acquired Companies do not currently expect to be late in
delivering any Acquired Company Offering contemplated by the Acquired Company
Contracts referred to in the first sentence of this Section 3.4(f) (it being
understood that with respect to any expected late deliveries disclosed in
Part 3.4(f)(iii) of the Disclosure Schedule, the Selling Shareholders shall
include disclosure of the contract delivery date and the approximate date on
which the product is currently expected to be delivered).

  3.5   Absence of Undisclosed Liabilities.

  (a)   None of the Acquired Companies has any accrued, contingent or other
Liabilities of any nature, either matured or unmatured (whether or not required
to be reflected in financial statements in accordance with Italian GAAP, and
whether due or to become due), except for: (i) Liabilities identified as such in
the “liabilities” column of the Most Recent Balance Sheet and in the
“liabilities” column of the balance sheet of the Subsidiary as at December 31,
2006; (ii) accounts payable or accrued salaries, retributions, severance
indemnities (so called “TFR”) and social contribution that have been incurred by
the Company since June 30, 2007 and by the Subsidiary since December 31, 2006,
in each case in the ordinary course of business and consistent with applicable
Legal Requirements and with the Acquired Companies’ past practices;
(iii) Liabilities under any written Acquired Company Contracts entered into in
the ordinary course of business consistent with the Acquired Companies’ past
practices (taking into account the recent increase in the business of the
Acquired Companies) to the extent that such Liabilities are expressly set forth
in and identifiable by reference to the text of such Acquired Company Contracts;
(iv) Liabilities under any oral Acquired Company Contracts that are entered into
in the ordinary course of

10



--------------------------------------------------------------------------------



 



      business consistent with the Acquired Companies’ past practices (taking
into account the recent increase in the business of the Acquired Companies); and
(v) the Liabilities identified in Part 3.5(a) of the Disclosure Schedule.    
(b)   Except as set forth in Part 3.5(b) of the Disclosure Schedule, none of the
Acquired Companies is a party to or is involved in any Off-Balance Sheet
Arrangements. None of the Acquired Companies has any outstanding guaranty with
regard to any debt or other obligation of any other Person.

  3.6   Absence of Changes. Except as set forth in Part 3.6 of the Disclosure
Schedule, since June 30, 2007 with regard to the Company and since December 31,
2006 with regard to the Subsidiary:

  (a)   except as set forth in Part 3.10(a)(xv) of the Disclosure Schedule, each
of the Acquired Companies has conducted its business in the ordinary course;

  (b)   there has not been any Material Adverse Effect, and no event has
occurred and no circumstances exist, that, in combination with any other events
or circumstances, will (or would reasonably be expected to) have a Material
Adverse Effect;

  (c)   there has not been any material loss, damage or destruction to, or any
material interruption in the use of, any of the Acquired Companies’ material
assets (whether or not covered by insurance);

  (d)   except as set forth in Part 3.3(a) of the Disclosure Schedule, none of
the Acquired Companies has declared, accrued, set aside or paid any dividend or
made any other distribution in respect of any shares of their respective capital
stock or other securities, and none of the Acquired Companies has repurchased,
redeemed or otherwise reacquired any of their respective shares of capital stock
or other securities;

  (e)   none of the Acquired Companies has made any capital expenditure (in
Italian, acquisto di beni strumentali) which, when added to all other capital
expenditures made on behalf of such respective Acquired Company, exceeds
€250.000,00;

  (f)   none of the Acquired Companies has amended or prematurely terminated, or
waived any material right or remedy under, any Contract that is or would
constitute a Material Contract (as defined in Section 3.10(a));

  (g)   none of the Acquired Companies has: (i) acquired, leased or licensed any
right or other asset from any other Person: (ii) sold or otherwise disposed of,
or leased or licensed, any right or other asset to any other Person; or
(iii) waived or relinquished any right, except for immaterial rights or other
immaterial assets acquired, leased, licensed or disposed of in the ordinary
course of business and consistent with past practices of the Acquired Companies;

  (h)   none of the Acquired Companies has written off as uncollectible, or
established any extraordinary reserve with respect to, any account receivable or
other indebtedness in excess of €50.000,00 with respect to a single matter, or
in excess of €150.000,00 in the aggregate;

  (i)   none of the Acquired Companies has made any pledge of any of its assets
or otherwise permitted any of its assets to become subject to any Encumbrance

11



--------------------------------------------------------------------------------



 



      (other than nonexclusive licenses granted pursuant to the Contracts listed
in Part 3.6(i) of the Disclosure Schedule), except for pledges of immaterial
assets made in the ordinary course of business and consistent with such Acquired
Company’s past practices;     (j)   none of the Acquired Companies has: (i) lent
money to any Person (other than pursuant to routine and reasonable travel
advances made to current employees of the Acquired Companies in the ordinary
course of business); or (ii) incurred or guaranteed any indebtedness for
borrowed money;

  (k)   none of the Acquired Companies has: (i) established, adopted or amended
any Plan (as defined in Section 3.14(b)); (ii) made any bonus, profit-sharing or
similar payment to, or increased the amount of wages, salary, commissions,
fringe benefits or other compensation (including equity-based compensation,
whether payable in cash or otherwise) or remuneration payable to, any of its
directors, officers, employees (whether regular or temporary, direct hire or
leased), contractors or consultants; or (iii) other than with respect to
non-officer employees and in the ordinary course of business and consistent with
past practices, hired any new employee;

  (l)   none of the Acquired Companies has changed any of its methods of
accounting or accounting practices in any respect;

  (m)   none of the Acquired Companies has made any Tax election;

  (n)   none of the Acquired Companies has commenced or settled any Legal
Proceeding; and

  (o)   none of the Acquired Companies has agreed or legally committed to take
any of the actions referred to in clauses “(d)” through “(n)” above.

  3.7   Title to Assets.

  (a)   Each of the Acquired Companies owns, and has good and valid title to,
all assets purported to be owned by it, including all Currently Owned Real
Property. All of such assets are owned by the Acquired Companies free and clear
of any liens or other Encumbrances, except for: (A) any lien for current Taxes
not yet due and payable; and (B) minor liens that have arisen in the ordinary
course of business and that do not (in any case or in the aggregate) materially
detract from the value of the assets subject thereto or materially impair the
operations of any of the Acquired Companies (reference is made to the easements
(in Italian, servitù) indicated in Part 3.7(a) of the Disclosure Schedule).

  (b)   Part 3.7(b) of the Disclosure Schedule identifies all assets that are
material to the business of any of the Acquired Companies and that are being
leased to any of the Acquired Companies. The Disclosure Schedule identifies all
the assets that are material to any of the Acquired Companies and are not owned
by, or leased to, an Acquired Company. No Selling Shareholder, and if a Selling
Shareholder is an Entity, no Person who holds a direct or indirect interest in
such Selling Shareholder, owns or has possession of any right to any asset that
was used, is being used or is useful in connection with the business or the
operations of any of the Acquired Companies.

12



--------------------------------------------------------------------------------



 



  3.8   Equipment; Real Property.

  (a)   Part 3.8(a) of the Disclosure Schedule provides a list as at the date of
this Agreement of all material items of equipment, fixtures and other tangible
assets owned by or leased to any of the Acquired Companies, and states thereon
whether such item is owned or leased. The assets identified in Part 3.8(a) of
the Disclosure Schedule are reasonably adequate for the uses to which they are
being put, are in good condition and repair (ordinary wear and tear excepted)
and are adequate for the conduct of each of the Acquired Companies’ respective
businesses in the manner in which such businesses are currently being conducted.

  (b)   Prior to the Closing, the Company will enter into a preliminary sale and
purchase agreement in the form attached hereto as Exhibit F and a final sale and
purchase agreement in accordance therewith (collectively, the “Real Property
Transfer Agreement”) pursuant to which all of the Company’s interests in the
real property listed in Part 3.8(b) of the Disclosure Schedule (the “Transferred
Real Property”) will be validly transferred to the parties identified in
Part 3.8(b) of the Disclosure Schedule as at the Closing (the “Real Property
Transfer”).

  (c)   Part 3.8(c) of the Disclosure Schedule lists all real property and all
interests in any real property (other than the leasehold interests identified in
Part 3.8(d) of the Disclosure Schedule) owned as at the date of this Agreement
by any Acquired Company. (All real property identified or required to be
identified in Part 3.8(c) of the Disclosure Schedule as owned as at the date of
this Agreement (including the Transferred Real Property), including all
buildings, structures, fixtures and other improvements thereon, are referred to
as the “Currently Owned Real Property.”)

  (d)   Part 3.8(d) of the Disclosure Schedule lists all Contracts pursuant to
which any of the Acquired Companies leases or otherwise occupies or uses any
real property. (All real property identified or required to be identified in
Part 3.8(d) of the Disclosure Schedule, including all buildings, structures,
fixtures and other improvements thereon, are referred to as the “Leased Real
Property.”)

  (e)   Except as set forth in Part 3.8(e) of the Disclosure Schedule, the use
and operation of the Leased Real Property and Currently Owned Real Property by
the Acquired Companies, as well as the use and operation of real property,
including all buildings, structures, fixtures and other improvements thereon,
which has been owned by the Acquired Companies in the past and is no longer
owned (the “Previously Owned Real Property”), is (and, since January 1, 2003,
has been) authorized by, and is (and, since January 1, 2003, has been) in full
compliance with, all applicable zoning, land use, building, fire, health, labor,
safety and environmental laws and other Legal Requirements. There is no Legal
Proceeding pending, or to the Knowledge of the Selling Shareholders threatened,
that challenges or adversely affects, or would challenge or adversely affect,
the continuation of the present use or operation of any Leased Real Property or
the Currently Owned Real Property. To the Knowledge of the Selling Shareholders,
there is no existing plan or study by any Governmental Body or by any other
Person that challenges or otherwise adversely affects the continuation of the
present use or operation of any Leased Real Property or the Currently Owned Real
Property. There are no subleases, licenses, occupancy agreements or other
contractual obligations that grant the right of use or occupancy of any of the

13



--------------------------------------------------------------------------------



 



      Leased Real Property or the Currently Owned Real Property to any Person
other than the Acquired Companies, and there is no Person in possession of any
of the Leased Real Property or the Currently Owned Real Property other than the
Acquired Companies.     (f)   Except as set forth in Part 3.8(f) of the
Disclosure Schedule, each of the Currently Owned Real Property and the Leased
Real Property were built in compliance with: (i) the applicable administrative
and town planning laws and regulations; (ii) the applicable town planning and
construction rules; (iii) the building authorizations issued by the municipality
in which it is located; and (iv) all other applicable Legal Requirements; and no
changes to it or to its intended use have ever been made without the prior
authorization of the competent authority, pursuant to the applicable Legal
Requirements, as well as the applicable town planning and construction rules.
The Currently Owned Real Property and Leased Real Property have obtained the
fitness for use certificate (“certificato di agibilità”) and, after the
issuance/obtainment of the same, no changes have been made which would have
required the issuance of a new fitness for use certificate.

  (g)   No specific plan (such as, but not limited to, lot plans or “piani di
lottizzazione”) which may have an impact on the Currently Owned Real Property is
currently in the course of being approved by any competent public authority.

  (h)   In relation to the Currently Owned Real Property, all the urbanization
burdens due to the municipality in which it is located by virtue of: (i) any
specific plan (such as, but not limited to, lot plans); (ii) any unilateral deed
(“atti unilaterali d’obbligo”); or (iii) any building authorization, have been
duly fulfilled. Moreover, all the Taxes on the Currently Owned Real Property and
the Previously Owned Real Property have been duly fulfilled, except from Taxes
not yet payable.

  3.9   Intellectual Property.

  (a)   Part 3.9(a) of the Disclosure Schedule accurately identifies:

  (i)   in Part 3.9(a)(i) of the Disclosure Schedule: (A) each item of
Registered IP in which any of the Acquired Companies has or purports to have an
ownership interest of any nature (whether exclusively, jointly with another
Person or otherwise); (B) the jurisdiction in which such item of Registered IP
has been registered or filed and the applicable registration or serial number;
and (C) any other Person that has an ownership interest in such item of
Registered IP and the nature of such ownership interest;

  (ii)   in Part 3.9(a)(ii) of the Disclosure Schedule: (A) all Intellectual
Property Rights or Intellectual Property licensed to any of the Acquired
Companies (other than any generally available third-party commercial software);
and (B) the corresponding Contract or Contracts pursuant to which such
Intellectual Property Rights or Intellectual Property is licensed to any such
Acquired Company;

  (iii)   in Part 3.9(a)(iii) of the Disclosure Schedule, each Contract pursuant
to which any Person has been granted any license under, or otherwise has

14



--------------------------------------------------------------------------------



 



      received or acquired any right (whether or not currently exercisable) or
interest in, any Acquired Company IP; and     (iv)   in Part 3.9(a)(iv) of the
Disclosure Schedule, all royalties, sales commissions or similar payments that
any of the Acquired Companies is, will be or could be required to pay upon the
use of any Acquired Company IP and the Contract pursuant to which such
royalties, sales commissions or similar payments are to (or could) be paid.

  (b)   The Acquired Companies exclusively own all right, title and interest to
and in the Acquired Company IP (other than Intellectual Property Rights or
Intellectual Property exclusively licensed to any of the Acquired Companies, as
identified in Part 3.9(a)(ii) of the Disclosure Schedule) free and clear of any
Encumbrances (other than nonexclusive licenses granted pursuant to the Contracts
listed in Part 3.9(a)(ii) of the Disclosure Schedule). Without limiting the
generality of the foregoing:

  (i)   except as set forth in Part 3.9(b)(i) of the Disclosure Schedule, all
Acquired Company Offerings were developed solely by employees of the Acquired
Companies and are owned exclusively by the Acquired Companies;     (ii)   except
as set forth in Part 3.9(b)(ii) of the Disclosure Schedule, no funding,
facilities or personnel of any Governmental Body or public or private college,
university or other educational institution were used to develop or create, in
whole or in part, any Acquired Company IP;     (iii)   the Acquired Companies
have taken all reasonable steps to maintain the confidentiality of and otherwise
protect and enforce its rights in all proprietary information held by the
Acquired Companies, or purported to be held by the Acquired Companies, as a
trade secret;     (iv)   none of the Acquired Companies is or has ever been a
member or promoter of, or a contributor to, any industry standards body or
similar organization that could require or obligate such Acquired Company to
grant or offer to any other Person any license or right to any Acquired Company
IP; and     (v)   except for the licenses and rights granted in Contracts
identified or referred to in Part 3.9(a)(ii) and 3.9(a)(iii) of the Disclosure
Schedule, none of the Acquired Companies is bound by, and no Acquired Company IP
is subject to, any Contract containing any covenant or other provision that in
any way limits or restricts the ability of any of the Acquired Companies to
exploit, assert, or enforce any Acquired Company IP anywhere in the world.

  (c)   Except as set forth in Part 3.9(c) of the Disclosure Schedule, all
Acquired Company IP is valid, subsisting and enforceable. Without limiting the
generality of the foregoing:

15



--------------------------------------------------------------------------------



 



  (i)   none of the Acquired Companies nor any of the Selling Shareholders has
engaged in any fraud or inequitable conduct, patent misuse or copyright misuse;
    (ii)   no trademark (whether registered or unregistered) or trade name
owned, used or applied for by any of the Acquired Companies conflicts or
interferes with any trademark (whether registered or unregistered) or trade name
owned, used or applied for by any other Person;     (iii)   each item of
Acquired Company IP that is Registered IP is and at all times has been in
compliance with all Legal Requirements, and all filings, payments and other
actions required to be made or taken to maintain such item of Acquired Company
IP in full force and effect have been made by the applicable deadline; and    
(iv)   no interference, opposition, reissue, reexamination or other Legal
Proceeding of any nature is or has been pending or, to the Knowledge of the
Selling Shareholders, threatened, in which the scope, validity or enforceability
of any Acquired Company IP is being, has been or could reasonably be expected to
be contested or challenged.

  (d)   Except for those license rights expressly granted to the Company
pursuant to: (i) that certain Grant of License on Industrial Property Rights
dated Dec. 13, 2005 by and between Mr. Gisulfo Baccini and the Company; and
(ii) that certain terminated Patent License Agreement, dated Jul. 12, 1999 by
and between Mr. Gisulfo Baccini and the Company, no rights or licenses under the
Acquired Patents or other Assigned IP Rights (or covenants not to assert or
enforce the Acquired Patents or other Assigned IP Rights) have ever been granted
to, or made for the benefit of, any Person.

  (e)   Except as set forth in Part 3.9(e) of the Disclosure Schedule, to the
Knowledge of the Selling Shareholders, no Person has infringed, misappropriated,
or otherwise violated, and no Person is currently infringing, misappropriating
or otherwise violating, any Acquired Company IP. No letter or other written or
electronic communication or correspondence has been sent or otherwise delivered
by or to any of the Acquired Companies or any Representative of any of the
Acquired Companies regarding any actual, alleged or suspected infringement or
misappropriation of any Acquired Company IP.

  (f)   Except as set forth in Part 3.9(f) of the Disclosure Schedule, none of
the Acquired Companies has ever infringed (directly, contributorily, by
inducement or otherwise), misappropriated or otherwise violated any Intellectual
Property Right of any other Person. Without limiting the generality of the
foregoing:

  (i)   no Acquired Company Offering and no Acquired Company IP has ever
infringed, misappropriated or otherwise violated any Intellectual Property Right
of any other Person;

  (ii)   no infringement, misappropriation or similar claim or Legal Proceeding
is pending or, to the Knowledge of the Selling Shareholders, has been threatened
against any of the Acquired Companies or against any other Person who may be
entitled to be indemnified, defended, held harmless

16



--------------------------------------------------------------------------------



 



    or reimbursed by any of the Acquired Companies with respect to such claim or
Legal Proceeding; and     (iii)   none of the Acquired Companies has received
any notice or other communication (in writing or otherwise) relating to any
actual, alleged or suspected infringement, misappropriation or violation of any
Intellectual Property Right of another Person.

  (g)   The representations and warranties contained in the IP Transfer
Agreement (as defined below) are accurate.

  3.10   Contracts.

  (a)   Part 3.10(a) of the Disclosure Schedule accurately identifies:

  (i)   each Acquired Company Contract relating to the employment of, or the
performance of services by any director, officer, employee (whether regular or
temporary, direct hire or leased), contractor or consultant; any Acquired
Company Contract pursuant to which any of the Acquired Companies is or may
become obligated to make any severance, termination or similar payment to any
current or former director, officer, employee (whether regular or temporary,
direct hire or leased), contractor or consultant; and any Acquired Company
Contract pursuant to which any of the Acquired Companies is or may become
obligated to make any bonus or similar payment (other than payment in respect of
salary) to any current or former director, officer, employee (whether regular or
temporary, direct hire or leased), contractor or consultant;     (ii)   each
Acquired Company Contract which provides for indemnification of any officer,
director or employee;     (iii)   each Acquired Company Contract relating to the
merger, consolidation, reorganization or any similar transaction with respect to
any of the Acquired Companies;     (iv)   each Acquired Company Contract
relating to the acquisition, transfer, development or sharing of any
Intellectual Property or Intellectual Property Right (including any joint
development agreement, technical collaboration agreement or similar agreement
entered into by any of the Acquired Companies with any customer or other
Person);     (v)   each Acquired Company Contract relating to the acquisition,
sale, spin-off or outsourcing of the Subsidiary or any business unit or
operation of any of the Acquired Companies;     (vi)   each Acquired Company
Contract creating or relating to any partnership or joint venture or any sharing
of revenues, profits, losses, costs or liabilities;     (vii)   each Acquired
Company Contract imposing any restriction on the right or ability of any of the
Acquired Companies: (A) to compete with any other Person; (B) to acquire any
product or other asset or any services from any other Person, to sell any
product or other asset to or perform any services

17



--------------------------------------------------------------------------------



 



      for any other Person, or to transact business or deal in any other manner
with any other Person; or (C) to develop or distribute any technology;    
(viii)   each Acquired Company Contract creating or involving any agency
relationship, distribution arrangement or other reseller relationship (including
any Contract in which another Person is appointed or authorized to act or serve
as a sales representative for any of the Acquired Companies);     (ix)   each
Acquired Company Contract involving any loan, guaranty, pledge, performance or
completion bond or indemnity or surety arrangement;     (x)   each Acquired
Company Contract with a sole source supplier or pursuant to which: (A) any
Person provides to any of the Acquired Companies equipment, materials or
services that are necessary or important for the sale, performance,
manufacturing, or support of any Acquired Company Offering; or (B) any Acquired
Company is obligated to purchase all, or any specific portion or percentage of,
its requirements for, or any minimum amount of, any product, good or service;  
  (xi)   each Acquired Company Contract with any Related Party;     (xii)   each
Acquired Company Contract to which any Governmental Body is a party or under
which any Governmental Body has any rights or obligations;     (xiii)   any
other Acquired Company Contract that contemplates or involves the payment or
delivery after the date of this Agreement of cash or other consideration: (A) by
any Acquired Company in an amount or having a value in excess of €100.000,00 in
the aggregate; and (B) to any Acquired Company in an amount or having a value in
excess of €1.000.000,00 in the aggregate;     (xiv)   each Acquired Company
Contract relating to Leased Real Property or the Currently Owned Real Property;
and     (xv)   any other Acquired Company Contract that was entered into outside
the ordinary course of business or was inconsistent with the past practices of
any of the Acquired Companies.

(Contracts in the respective categories described in clauses “(i)” through
“(xv)” above, all Contracts identified, or required to be identified, in Part
3.10(a) of the Disclosure Schedule and all Acquired Company Contracts referred
to in Section 3.4(f) are referred to in this Agreement as “Material Contracts.”)
Without limiting the foregoing, except as set forth in Part 3.10(a) of the
Disclosure Schedule: (a) no Related Party has, and no Related Party has at any
time had, any direct or indirect interest in any material asset used in or
otherwise relating to the business of any of the Acquired Companies; (b) no
Related Party is indebted to any of the Acquired Companies; and (c) since
January 1, 2005, no Related Party has entered into, or has had any direct or
indirect financial interest in, any transaction or business dealing involving
any of the Acquired Companies.

18



--------------------------------------------------------------------------------



 



  (b)   The Company has delivered to the Purchaser (and/or granted the Purchaser
access in the Company’s online or physical data room) accurate and complete
copies of all written Material Contracts identified in Part 3.10(a) of the
Disclosure Schedule, including all amendments thereto. Part 3.10(a) of the
Disclosure Schedule provides an accurate and complete description of the
material terms of each Material Contract that is not in written form. Each
Contract identified in Part 3.10(a) of the Disclosure Schedule is valid and in
full force and effect, and, to the Knowledge of the Selling Shareholders, is
enforceable by the respective Acquired Company in accordance with its terms,
subject to: (i) laws of general application relating to bankruptcy, insolvency
and the relief of debtors; and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies (it being understood that: (A) it
shall not be a breach of the representation contained in this sentence if, after
the date of this Agreement, the Selling Shareholders or the Acquired Companies
receive notices or other communications (in writing or otherwise) indicating
that Specified Customers intend to cancel orders from the Acquired Companies
under any such Acquired Company Contract as long as: (1) no Selling Shareholder
and no Acquired Company had Knowledge of an intended cancellation prior to the
date of this Agreement that was not disclosed in Part 3.4(f) of the Disclosure
Schedule; and (2) such notices or other communications of cancellation are for
orders under Acquired Company Contracts totaling no more than €10.636.975,81 in
the aggregate; and (B) it shall be a breach of the representation contained in
this sentence to the extent that the Selling Shareholders or the Acquired
Companies receive notices or other communications (in writing or otherwise)
indicating that Specified Customers intend to cancel orders from the Acquired
Companies under Acquired Company Contracts if such notices or other
communications of cancellation are for orders exceeding €10.636.975,81 in the
aggregate, with the Selling Shareholders being liable for Damages relating to
such excess, subject to the limitations set forth in Section 10.3).

  (c)   Except as set forth in Part 3.10(c) of the Disclosure Schedule: (i) none
of the Acquired Companies has violated or breached, or committed any default
under, any Acquired Company Contract, which remains uncured, and, to the
Knowledge of the Selling Shareholders, no other Person has violated or breached,
or committed any default under, any Acquired Company Contract which remains
uncured; (ii) to the Knowledge of the Selling Shareholders, no event has
occurred, and no circumstance or condition exists, that (with or without notice
or lapse of time) will, or could reasonably be expected to: (A) result in a
violation or breach of any of the provisions of any Material Contract; (B) give
any Person the right to declare a default or exercise any remedy under any
Material Contract; (C) give any Person the right to accelerate the maturity or
performance of any Material Contract; or (D) give any Person the right to
cancel, terminate or modify any Material Contract; (iii) none of the Acquired
Companies has received any notice or other communication regarding any actual or
possible violation or breach of, or default under, any Acquired Company
Contract; and (iv) none of the Acquired Companies has waived any of its
respective material rights under any Material Contract (it being understood
that: (A) it shall not be a breach of the representation contained in this
sentence if, after the date of this Agreement, the Selling Shareholders or the
Acquired Companies receive notices or other communications (in writing or
otherwise) indicating that Specified Customers intend to cancel orders from the
Acquired Companies under any such Acquired Company Contract as long as: (1) no
Selling Shareholder and no Acquired

19



--------------------------------------------------------------------------------



 



      Company had Knowledge of an intended cancellation prior to the date of
this Agreement that was not disclosed in Part 3.4(f) of the Disclosure Schedule;
and (2) such notices or other communications of cancellation are for orders
under Acquired Company Contracts totaling no more than €10.636.975,81 in the
aggregate; and (B) it shall be a breach of the representation contained in this
sentence to the extent that the Selling Shareholders or the Acquired Companies
receive notices or other communications (in writing or otherwise) indicating
that Specified Customers intend to cancel orders from the Acquired Companies
under Acquired Company Contracts if such notices or other communications of
cancellation are for orders exceeding €10.636.975,81 in the aggregate, with the
Selling Shareholders being liable for Damages relating to such excess, subject
to the limitations set forth in Section 10.3).     (d)   Except as set forth in
Part 3.10(d) of the Disclosure Schedule, no Person has a contractual right
pursuant to the terms of any Acquired Company Contract to renegotiate any amount
paid or payable to the respective Acquired Company under any Material Contract
or any other material term or provision of any Material Contract.

  3.11   Compliance with Legal Requirements; Industry Standards. Except as set
forth in Part 3.11 of the Disclosure Schedule, each of the Acquired Companies
is, and since January 1, 2003 each of the Acquired Companies has been, in
compliance in all material respects with each Legal Requirement that is
applicable to it or to the conduct of its business or the ownership of its
assets. No event has occurred, and no condition or circumstance exists, that
will (with or without notice or lapse of time) constitute or result in a
violation in any material respect by the any of the Acquired Companies of, or a
failure on the part of any of the Acquired Companies to comply in any material
respect with, any Legal Requirement. None of the Acquired Companies has received
any notice or other communication from any Government Body regarding any actual
or possible violation of, or failure to comply with, any Legal Requirement.
Without limiting the generality of the foregoing, each of the products of the
Acquired Companies: (i) complies (and since January 1, 2003 has complied) in all
material respects with all applicable laws relating to product safety and other
applicable Legal Requirements; and (ii) has been certified by all appropriate
Governmental Bodies if so required by any Legal Requirement.     3.12  
Governmental Authorizations.

  (a)   Part 3.12(a) of the Disclosure Schedule identifies each Governmental
Authorization (including those granted under applicable Environmental Laws) held
by the Acquired Companies. The Company has delivered to the Purchaser (and/or
granted the Purchaser access in the Company’s online or physical data room)
accurate and complete copies of all Governmental Authorizations identified in
Part 3.12(a) of the Disclosure Schedule. The Governmental Authorizations
identified in Part 3.12(a) of the Disclosure Schedule are valid and in full
force and effect, and collectively constitute all Governmental Authorizations
necessary to enable the respective Acquired Company to conduct its business in
the manner in which its business is currently being conducted. Each of the
Acquired Companies is, and since January 1, 2003 has been, in compliance in all
material respects with the terms and requirements of the respective Governmental
Authorizations identified in Part 3.12(a) of the Disclosure Schedule. No
Acquired Company has received any notice or other communication from any
Governmental Body regarding: (i) any actual or

20



--------------------------------------------------------------------------------



 



      possible violation of or failure to comply with any term or requirement of
any Governmental Authorization; or (ii) any actual or possible revocation,
withdrawal, suspension, cancellation, termination or modification of any
Governmental Authorization.     (b)   Except as set forth in Part 3.12(b) of the
Disclosure Schedule, none of the Acquired Companies possesses (or since
January 1, 2003 has possessed) or has any rights or interests with respect to
(or since January 1, 2003 has had any rights or interests with respect to) any
grants, incentives or subsidies from any Governmental Body.

  3.13   Tax Matters.

  (a)   Except as set forth in Part 3.13(a) of the Disclosure Schedule, all Tax
Returns required to be filed by or on behalf of the Acquired Companies with any
Governmental Body with respect to any taxable period ending on or before the
Closing Date (the “Acquired Company Returns”): (i) have been or will be filed on
or before the applicable due date (including any extensions of such due date);
and (ii) have been, or will be when filed, accurately and completely prepared in
compliance with all applicable Legal Requirements. All Taxes that are due and
payable on or before the Closing Date have been or will be timely paid on or
before the Closing Date, including advance payments, and any Taxes accrued but
not paid are accurately reflected in the books and records of the Company. The
Company has delivered (and/or granted the Purchaser access in the Company’s
online or physical data room) to the Purchaser accurate and complete copies of
all Acquired Company Returns filed by or on behalf of the Acquired Companies.
All Taxes required to be withheld by the Acquired Companies have been properly
and timely withheld and remitted.

  (b)   Except as set forth in Part 3.13(b) of the Disclosure Schedule, no
Acquired Company Return relating to Taxes has ever been examined or audited by
any Governmental Body, with the exception of those whereof a copy of the tax
inspectors’ report has been duly delivered to the Purchaser (and/or granted the
Purchaser access in the Company’s online or physical data room) (including PVCs
not yet resulting in a Notice of Assessment). No extension of the ordinary
limitation period for any of the Acquired Company Returns is applicable, and all
the Acquired Companies correctly applied for the last tax amnesty and paid the
related Liabilities.

  (c)   There are no unsatisfied liabilities for Taxes (including liabilities
for interest, additions to tax and penalties thereon and related expenses) with
respect to any notice of deficiency or similar document received by any of the
Acquired Companies with respect to any Tax (other than liabilities for Taxes
asserted under any such notice of deficiency or similar document which are being
contested in good faith by the respective Acquired Companies and with respect to
which adequate reserves for payment have been established). There are no liens
for Taxes upon any of the assets of each of the Acquired Companies except liens
for current Taxes not yet due and payable.

  (d)   There are no Tax exemptions, Tax holidays or other Tax reduction
agreements or arrangements applicable to any of the Acquired Companies. Each of
the Acquired Companies is in compliance with all terms and conditions of any Tax

21



--------------------------------------------------------------------------------



 



      exemptions, Tax holiday or other Tax reduction agreement or order, writ,
injunction, judgment or decree of a territorial or foreign Governmental Body,
and the consummation of the Share Purchase or any other transaction contemplated
by this Agreement will not have any adverse effect on the continued validity and
effectiveness of any such Tax exemptions, Tax holiday or other Tax reduction
agreement or order, writ, injunction, judgment or decree.     (e)   Except as
set forth in Part 3.13(e) of the Disclosure Schedule, none of the Acquired
Companies is, or has been, a party to or bound by any tax consolidation or
indemnity agreement, tax-sharing agreement, tax allocation agreement or similar
Contract, or subject to any secondary Tax liability.     (f)   The Acquired
Companies have established all transfer prices in compliance with all applicable
Legal Requirements.

  3.14   Employee and Labor Matters; Benefit Plans.

  (a)   Part 3.14(a) of the Disclosure Schedule contains a list of all current
Acquired Company Employees who are directors or are listed in the Acquired
Companies’ payroll as at the date of this Agreement, and correctly reflects:
(i) their dates of employment; (ii) their positions; (iii) their salaries;
(iv) any other compensation payable to them (including housing allowances,
compensation payable pursuant to bonus, deferred compensation or commission
arrangements or other compensation); and (v) any promises made to them with
respect to changes or additions to their compensation or benefits. Except as set
forth in Part 3.14(a) of the Disclosure Schedule, except for collective
bargaining agreements and similar arrangements applicable to the Acquired
Companies under applicable Italian Legal Requirements, none of the Acquired
Companies is, and none of the Acquired Companies has been, bound by or a party
to, or has a duty to bargain for, any collective bargaining agreement or other
Contract with a labor organization representing any Acquired Company Employees
and, except as set forth in Part 3.14(a) of the Disclosure Schedule, the
Acquired Company Employees are not registered with any labor organization. Since
December 31, 2004, none of the Acquired Companies has had any strike, slowdown,
work stoppage, lockout, job action or threat thereof, or question concerning
representation, by or with respect to any of the Acquired Company Employees.
Except as set forth in Part 3.14(a) of the Disclosure Schedule, there is no
current Acquired Company Employee who is not fully available to perform work
because of disability or other leave.

  (b)   Part 3.14(b) of the Disclosure Schedule identifies each employment,
salary, bonus, consulting, compensation, deferred compensation, incentive
compensation, stock purchase, equity, severance pay, termination pay,
hospitalization, medical, insurance, supplemental unemployment benefits,
profit-sharing, pension, retirement, welfare, fringe benefit or other employee
benefits plan, program or agreement, whether written or unwritten and whether
funded or unfunded (individually referred to as a “Plan” and collectively
referred to as the “Plans”) which is or has been sponsored, maintained,
contributed to or required to be contributed to by any of the Acquired Companies
or with respect to which any of the Acquired Companies may have any Liability.

22



--------------------------------------------------------------------------------



 



  (c)   With respect to each Plan, the Company has delivered to the Purchaser
(and/or granted the Purchaser access in the Company’s online or physical data
room): (i) an accurate and complete copy of such Plan (including all amendments
thereto); (ii) accurate and complete copies of all Contracts relating to such
Plan, including service provider agreements, insurance contracts, minimum
premium contracts, stop-loss agreements, investment management agreements,
subscription and participation agreements and recordkeeping agreements; and
(iii) all correspondence to or from any Governmental Body relating to any Plan,
other than routine correspondence that will not result in Liability to any
Acquired Company.

  (d)   Each of the Plans has been operated and administered in all material
respects in accordance with applicable Legal Requirements.

  (e)   Except as provided by applicable law and the National Collective
Bargaining Agreements, neither the execution, delivery or performance of this
Agreement, nor the consummation of the Share Purchase or any other transaction
contemplated by this Agreement, will or may (either alone or upon the occurrence
of any additional or subsequent events) result in any payment (whether of
severance pay or otherwise and whether or not under any Plan), acceleration,
forgiveness of indebtedness, vesting, distribution, increase in benefits or
obligation to fund benefits.

  (f)   As of the date of this Agreement: (i) each of the Acquired Companies has
good labor relations; and (ii) except as set forth in Part 3.14(f) of the
Disclosure Schedule, none of the Selling Shareholders has any Knowledge of any
facts indicating that: (A) the consummation of any of the Contemplated
Transactions will have a material adverse effect on the labor relations of any
of the Acquired Companies; or (B) any of the officers, employees (whether
regular or temporary, direct hire or leased), contractors or consultants of any
of the Acquired Companies intends to terminate his or her employment or services
with the Acquired Companies.

  3.15   Environmental Matters.

  (a)   Except as set forth in Part 3.15 of the Disclosure Schedule, the Leased
Real Property, Previously Owned Real Property and Currently Owned Real Property
and each other parcel of property that is (or that has been) owned by, leased
to, occupied by, controlled by or used by any of the Acquired Companies,
including any related plants and installations and all surface water,
groundwater, soil and air associated with or adjacent to such property:
(a) comply with all Environmental Laws and have all necessary Governmental
Authorizations required to carry of the business of the Acquired Companies as it
is being and has been conducted; (b) is free of any Materials of Environmental
Concern; and (c) is free of any environmental contamination or environmental
damage of any nature. Except as set forth in Part 3.15(a) of the Disclosure
Schedule, none of the Leased Real Property, Previously Owned Real Property or
Currently Owned Real Property contains or contained: (i) any underground storage
tanks, asbestos, equipment using PCBs or underground injection wells; (ii) any
asbestos or equipment using PCBs; or (iii) any septic tanks in which process
wastewater or any Materials of Environmental Concern have been Released. Except
as set forth in Part 3.15(a) of the Disclosure Schedule, no Acquired Company has
ever Released any

23



--------------------------------------------------------------------------------



 



      Materials of Environmental Concern except in compliance with all
applicable Environmental Laws.     (b)   Except as set forth in Part 3.15(b) of
the Disclosure Schedule, none of the Acquired Companies, nor, to the Knowledge
of the Selling Shareholders, any current or prior owner of any property used,
leased or controlled by any of the Acquired Companies, has received any notice
or other communication (in writing or otherwise) from any Person, whether from a
Governmental Body, citizens group, employee or otherwise, that alleges that such
Acquired Company is not in compliance with any Environmental Law, and, to the
Knowledge of the Selling Shareholders, there are no circumstances that may
prevent or interfere with such Acquired Company’s compliance with any
Environmental Law in the future.

  3.16   Insurance.

  (a)   Part 3.16(a) of the Disclosure Schedule provides a list of the insurance
policies maintained by, at the expense of or for the benefit of each of the
Acquired Companies as at the date of this Agreement (including the name of the
policy, the term, the premium and a brief description of the type of insurance)
and any claims pending thereunder as at the date of this Agreement. The Company
has delivered to the Purchaser (and/or granted the Purchaser access in the
Company’s online or physical data room) accurate and complete copies of the
insurance policies identified on Part 3.16(a) of the Disclosure Schedule. Each
of the insurance policies identified in Part 3.16(a) of the Disclosure Schedule
is in full force and effect.

  (b)   Since December 31, 2006, none of the Acquired Companies has received any
notice or other communication regarding any actual or possible: (i) cancellation
or invalidation of any insurance policy; (ii) refusal of any coverage or
rejection of any claim under any insurance policy; or (iii) material adjustment
in the amount of the premiums payable with respect to any insurance policy.

  3.17   Legal Proceedings; Orders.

  (a)   Except as set forth in Part 3.17(a) of the Disclosure Schedule, there is
no pending Legal Proceeding and, to the Knowledge of the Selling Shareholders,
no Person has threatened to commence any Legal Proceeding: (i) that involves any
of the Acquired Companies or any of the assets owned or used by any of the
Acquired Companies or any Person whose liability any of the Acquired Companies
has or may have retained or assumed, either contractually or by operation of
law; (ii) that involves any of the Leased Real Property or the Currently Owned
Real Property; (iii) that challenges, or that may have the effect of preventing,
delaying, making illegal or otherwise interfering with, the Share Purchase or
any of the other Contemplated Transactions; or (iv) that relates to the
ownership of any capital stock of any of the Acquired Companies, or any option
or other right to the capital stock of any of the Acquired Companies, or right
to receive consideration as a result of the Share Purchase or any of the other
Contemplated Transactions. To the Knowledge of the Selling Shareholders, no
event has occurred, and no claim, dispute or other condition or circumstance
exists, that will or could reasonably be expected to, give rise to or serve as a
basis for the commencement of any such Legal Proceeding.

24



--------------------------------------------------------------------------------



 



  (b)   Since January 1, 2003, no Legal Proceeding has been commenced by, and no
Legal Proceeding has been pending against, any of the Acquired Companies.

  (c)   There is no order, writ, injunction, judgment or decree to which any of
the Acquired Companies, or any of the assets owned or used by each of the
Acquired Companies, is subject. To the Knowledge of the Selling Shareholders, no
director, officer, or other employee of any of the Acquired Companies is subject
to any order, writ, injunction, judgment or decree that prohibits such officer
or other employee from engaging in or continuing any conduct, activity or
practice relating to the respective Acquired Company’s business.

  3.18   Authority; Binding Nature of Agreement; Inapplicability of
Anti-takeover Statutes.

  (a)   Each of the Selling Shareholders has the absolute and unrestricted
right, power, authority and capacity to enter into and to perform such Selling
Shareholder’s obligations under this Agreement and under each other agreement,
document or instrument referred to in or contemplated by this Agreement to which
any Selling Shareholder is or will be a party; and if a Selling Shareholder is
an Entity, the execution, delivery and performance by such Selling Shareholder
of this Agreement and of each such other agreement, document and instrument have
been duly authorized by all necessary actions on the part of such Selling
Shareholder, its board of directors (or equivalent body) and its shareholders.
This Agreement and each other agreement, document and instrument referred to in
or contemplated by this Agreement to which any Selling Shareholder is a party
constitutes the legal, valid and binding obligation of such Selling Shareholder,
enforceable against such Selling Shareholder in accordance with its terms,
subject to: (i) laws of general application relating to bankruptcy, insolvency
and the relief of debtors; and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies.

  (b)   The Company is not subject to any takeover law or similar Legal
Requirement that might apply to the Contemplated Transactions.

  3.19   Non-Contravention; Consents. Neither: (1) the execution, delivery or
performance of the Transactional Agreements by any of the Selling Shareholders;
nor (2) the consummation of the Share Purchase or any of the other Contemplated
Transactions by any of the Selling Shareholders did, will or could reasonably be
expected to (with or without notice or lapse of time):

  (a)   contravene, conflict with or result in a violation of: (i) any of the
provisions of any Charter Documents of any of the Acquired Companies; or
(ii) any resolution adopted by the shareholders, board of directors or any
committee of the board of directors of any of the Acquired Companies;

  (b)   contravene, conflict with or result in a violation of any Legal
Requirement or any order, writ, injunction, judgment or decree to which any of
the Acquired Companies or any of the Selling Shareholders, or any of the assets
owned or used by any of the Acquired Companies or any of the Selling
Shareholders, is subject;

  (c)   contravene, conflict with or result in a violation of any of the terms
or requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is

25



--------------------------------------------------------------------------------



 



      held by any of the Acquired Companies or that otherwise relates to any
such Acquired Company’s business or to any of the assets owned or used by any
such Acquired Company;     (d)   except as set forth in Part 3.19(d) of the
Disclosure Schedule, contravene, conflict with or result in a violation or
breach of, or result in a default under, any provision of any Acquired Company
Contract that is or would constitute a Material Contract or any Contract that is
binding on any Selling Shareholder, or give any Person the right to: (i) declare
a default or exercise any remedy under any such Acquired Company Contract;
(ii) accelerate the maturity or performance of any such Acquired Company
Contract; or (iii) cancel, terminate or modify any such Acquired Company
Contract;     (e)   contravene, conflict with or result in a violation of:
(i) any of the provisions of any Charter Documents of such Selling Shareholder
that is an Entity; or (ii) any resolution adopted by the shareholders, board of
directors or any committee of the board of directors of any Selling Shareholder
that is an Entity;     (f)   result in the imposition or creation of any lien or
other Encumbrance upon or with respect to any asset owned or used by any of the
Acquired Companies (except for minor liens that will not, in any case or in the
aggregate, materially detract from the value of the assets subject thereto or
materially impair the operations of any of the Acquired Companies); or     (g)  
result in the release, disclosure or delivery of any Acquired Company IP by or
to any escrow agent or other Person or the grant, assignment or transfer to any
other Person of, or entitle any other Person to exercise or use, any license or
other right or interest under, to or in any of the Acquired Company IP.

Except as set forth in Part 3.19 of the Disclosure Schedule, none of the
Acquired Companies nor any of the Selling Shareholders is or has been, and none
of the Acquired Companies nor any of the Selling Shareholders will be, required
to make any filing with or give any notice to, or to obtain any Consent from,
any Person in connection with: (x) the execution, delivery or performance of the
Transactional Agreements; or (y) the consummation of the Contemplated
Transactions.

  3.20   Brokers. No broker, finder or investment banker is or will become
entitled to any brokerage, finder’s or other fee or commission in connection
with any of the Contemplated Transactions based upon arrangements made by or on
behalf of any of the Acquired Companies. No Person is or may become entitled to
receive any fee or other amount from any of the Acquired Companies for
professional services performed or to be performed in connection with any of the
Contemplated Transactions.

  3.21   Full Disclosure. This Agreement (including the Disclosure Schedule)
does not, and the Closing Certificate (as defined in Section 2.4) will not:
(i) contain any representation, warranty or information that is false or
misleading with respect to any material fact; or (ii) omit to state any material
fact necessary in order to make the representations, warranties and information
contained and to be contained herein and therein (in the light of the
circumstances under which such representations, warranties and information were
or will be made or provided) not false or misleading.

26



--------------------------------------------------------------------------------



 



4.   Representations and Warranties of the Purchaser

The Purchaser represents and warrants to the Selling Shareholders as follows:

  4.1   Valid Existence. The Purchaser is a corporation validly existing and in
good standing under the laws of the State of Delaware and has full power and
authority to perform its obligations under this Agreement.

  4.2   Non-Contravention; Consents.

  (a)   Neither: (i) the execution, delivery or performance by the Purchaser of
the Transactional Agreements; nor (ii) the consummation by the Purchaser of the
Contemplated Transactions, will (with or without notice or lapse of time)
contravene, conflict with or result in a violation of: (A) any of the provisions
of the certificate of incorporation or bylaws of the Purchaser; (B) any
resolution adopted by the stockholders, the board of directors or any committee
of the board of directors of the Purchaser; or (C) any provision of any material
contract by which the Purchaser is bound.

  (b)   Except as may be required under Antitrust Laws (as defined in
Section 6.1(a)), the Purchaser will not be required to obtain any Consent from
any Person in connection with: (i) the execution, delivery or performance of the
Transactional Agreements; or (ii) the consummation of any of the Contemplated
Transactions.

  4.3   Authority; Binding Nature of Agreement. The Purchaser has the absolute
and unrestricted right, power and authority to enter into and perform its
obligations under this Agreement and under each other agreement, document and
instrument referred to in this Agreement to which the Purchaser is a party; and
the execution, delivery and performance by the Purchaser of this Agreement any
of each such other agreement, document and instrument have been duly authorized
by all necessary action on the part of the Purchaser and, if necessary, its
board of directors. No vote of the Purchaser’s stockholders is needed to approve
the Contemplated Transactions. The Transactional Agreements to which the
Purchaser is a party constitutes the legal, valid and binding obligation of the
Purchaser, enforceable against it in accordance with its terms, subject to:
(a) laws of general application relating to bankruptcy, insolvency and the
relief of debtors; and (b) rules of law governing specific performance,
injunctive relief and other equitable remedies.

  4.4   No Legal Proceedings; Orders. There is no pending Legal Proceedings and,
to the knowledge of the Purchaser, no Legal Proceedings is threatened against
the Purchaser in connection with the Share Purchase or any of the other
Contemplated Transactions. There is no order, writ, injunction or decree
affecting the Purchaser in connection with the Share Purchase or any of the
other Contemplated Transactions.

5.   Interim Management

  5.1   Access and Investigation. During the period from the date of this
Agreement and continuing until the earlier of the termination of this Agreement
pursuant to Section 9 or the Closing (the “Pre-Closing Period”), each of the
Selling Shareholders shall, and each of the Selling Shareholders shall ensure
that the Acquired Companies and their respective Representatives, subject to the
Confidentiality Agreement: (a) upon reasonable advance notice, provide the
Purchaser and the Purchaser’s Representatives with reasonable access during
normal business hours to the Acquired Companies’ Representatives, personnel and
assets and to all existing books, records, Tax Returns and related supporting
documents,

27



--------------------------------------------------------------------------------



 



      work papers and other documents and information relating to the Acquired
Companies; and (b) act reasonably in providing the Purchaser and the Purchaser’s
Representatives with copies (or permitting the Purchaser and the Purchaser’s
Representatives to make copies) of such existing books, records, Tax Returns and
related supporting documents, work papers and other documents and information
relating to each of the Acquired Companies, and with such additional financial,
operating and other data and information regarding each of the Acquired
Companies, as the Purchaser may reasonably request; provided, however, that
(i) the Selling Shareholders shall not be required to violate any Legal
Requirement relating to confidentiality to which they, or the Acquired
Companies, are subject, and such access and investigation shall be conducted in
such a manner as not to interfere in any material respect with the operation of
the Acquired Companies. During the Pre-Closing Period, the Purchaser (only in
consultation and collaboration with the Company or a Selling Shareholder, and
with the prior written consent of a Selling Shareholder, which consent shall not
be unreasonably delayed or withheld) may make inquiries of Persons having
business relationships with any of the Acquired Companies (including suppliers,
licensors, distributors and customers) and each of the Selling Shareholders
shall ensure that each of the Acquired Companies helps facilitate (and provides
reasonable cooperation to the Purchaser in connection with) such inquiries.    
5.2   Operation of the Business of the Acquired Companies. During the
Pre-Closing Period, each of the Selling Shareholders shall ensure that, except
as specifically described in Part 5.2 of the Disclosure Schedule:

  (a)   each of the Acquired Companies conducts its business and operations in
the ordinary course and in substantially the same manner as such business and
operations have been conducted prior to the date of this Agreement;

  (b)   each of the Acquired Companies uses commercially reasonable efforts to
preserve intact its current business organization, keep available the services
of its current officers and employees and maintain its relations and good will
with all suppliers, customers (it being understood that customary delivery times
of six-seven months will continue to be provided in all Acquired Company
Contracts entered into during Pre-closing Period), landlords, creditors,
employees and other Persons having business relationships with such Acquired
Company;

  (c)   none of the Acquired Companies cancel any of its respective insurance
policies identified in Part 3.16 of the Disclosure Schedule;

  (d)   except as set forth in Part 5.2(d) of the Disclosure Schedule, none of
the Acquired Companies declare, accrue, set aside or pay any dividend or make
any other distribution in respect of any shares of capital stock or other
securities, or repurchase, redeem or otherwise reacquire any shares of capital
stock or other securities;

  (e)   none of the Acquired Companies sell, issue or authorize the issuance of:
(i) any capital stock or other security; (ii) any option or right to acquire any
capital stock (or cash based on the value of capital stock) or other security;
or (iii) any instrument convertible into or exchangeable for any capital stock
(or cash based on the value of capital stock) or other security;

  (f)   none of the Acquired Companies amend or permit the adoption of any
amendment to any Acquired Company’s Charter Documents, or effect or permit

28



--------------------------------------------------------------------------------



 



      any Acquired Company to become a party to any Acquisition Transaction,
recapitalization, reclassification of shares, stock split, reverse stock split
or similar transaction;     (g)   none of the Acquired Companies form any
subsidiary or acquire any equity interest or other interest in any other Entity;
    (h)   none of the Acquired Companies shall make any capital expenditure (in
Italian, acquisto di beni strumentali), except for capital expenditures that,
when added to all other capital expenditures made by the Acquired Companies
during the Pre-Closing Period, do not exceed €250.000,00;     (i)   none of the
Acquired Companies: (i) enter into, or permit any of the assets owned or used by
it to become bound by, any Contract that is or would constitute a Material
Contract; or (ii) amend or prematurely terminate, or waive any material right or
remedy under, any such Contract;     (j)   none of the Acquired Companies:
(i) acquire, lease or license any right or other asset from any other Person for
an aggregate value in excess of €250.000,00; (ii) sell or otherwise dispose of,
or lease or license, any right or other asset to any other Person; or
(iii) waive or relinquish any right, except in the ordinary course of business
consistent with past practices;     (k)   none of the Acquired Companies:
(i) lend money to any Person (except that each of the Acquired Companies may
make routine travel advances to current employees of such Acquired Company in
the ordinary course of business consistent with past practices); or (ii) incur
or guarantee any indebtedness for borrowed money in excess of €100.000,00 in the
aggregate;     (l)   none of the Acquired Companies: (i) establish, adopt, amend
or terminate any Plan; (ii) pay any bonus or make any profit-sharing payment,
cash incentive payment or similar payment, other than commissions paid in the
ordinary course of business and consistent with past practices; (iii) increase
the amount of the wages, salary, commissions, fringe benefits or other
compensation (including equity-based compensation, whether payable in cash or
otherwise) or remuneration payable to any of its directors, officers, employees
(whether regular or temporary, direct hire or leased), contractors or
consultants; or (iv) hire or make an offer to hire any new officer, director,
employee (whether regular or temporary, direct hire or leased), consultant or
contractor;     (m)   none of the Acquired Companies change any of its methods
of accounting or accounting practices in any material respect;     (n)   none of
the Acquired Companies make any Tax election;     (o)   none of the Acquired
Companies commence or settle any Legal Proceeding; and     (p)   none of the
Acquired Companies agree or commit to take any of the actions described in
clauses “(e)” through “(o)” above.

Notwithstanding the foregoing, an Acquired Company may take any action described
in clauses “(a)” through “(q)” above if the Purchaser gives its prior written
consent to the taking of such action by the Acquired Company, which consent
shall not be unreasonably

29



--------------------------------------------------------------------------------



 



delayed or withheld with respect to any action described in clauses “(i),”
“(j),” “(l)” (other than with respect to directors of the Acquired Companies),
“(m)” or “(p)” above.

  5.3   Notification; Updates to Disclosure Schedule. During the Pre-Closing
Period, each of the Selling Shareholders shall promptly notify the Purchaser in
writing of: (a) the discovery by any of the Acquired Companies or the Selling
Shareholders of any event, condition, fact or circumstance that occurred or
existed on or prior to the date of this Agreement and that caused or constitutes
a breach of or an inaccuracy in any representation or warranty made by any of
the Selling Shareholders or by the Purchaser in this Agreement; (b) any event,
condition, fact or circumstance that occurs, arises or exists after the date of
this Agreement and that would cause or constitute a breach of or an inaccuracy
in any representation or warranty made by any of the Selling Shareholders or the
Purchaser in this Agreement if: (i) such representation or warranty had been
made as at the time of the occurrence, existence or discovery of such event,
condition, fact or circumstance; or (ii) such event, condition, fact or
circumstance had occurred, arisen or existed on or prior to the date of this
Agreement; and (c) any breach of any covenant or obligation of any of the
Selling Shareholders (it being understood that the failure of the Selling
Shareholders to perform any obligations set forth in this sentence as such
obligations relate to inaccuracies or breaches by the Purchaser shall: (x) not
provide the Purchaser with any rights or remedies under this Agreement,
including under Section 7.2 or Section 9.1; and (y) not limit or otherwise
affect any rights or remedies available to the Selling Shareholders, including
under Section 10). During the Pre-Closing Period, the Purchaser shall promptly
notify the Selling Shareholders in writing of: (A) the discovery by the
Purchaser of any event, condition, fact or circumstance that occurred or existed
on or prior to the date of this Agreement and that caused or constitutes a
breach of or an inaccuracy in any representation or warranty made by the
Purchaser or by any of the Selling Shareholders in this Agreement; (B) any
event, condition, fact or circumstance that occurs, arises or exists after the
date of this Agreement and that would cause or constitute a breach of or an
inaccuracy in any representation or warranty made by the Purchaser or by any of
the Selling Shareholders in this Agreement if: (1) such representation or
warranty had been made as at the time of the occurrence, existence or discovery
of such event, condition, fact or circumstance; or (2) such event, condition,
fact or circumstance had occurred, arisen or existed on or prior to the date of
this Agreement; and (C) any breach of any covenant or obligation of the
Purchaser (it being understood that the failure of the Purchaser to perform any
obligations set forth in this sentence as such obligations relate to
inaccuracies or breaches by any of the Selling Shareholders shall: (x) not
provide the Selling Shareholders with any rights or remedies under this
Agreement, including under Section 8.2 or Section 9.1; and (y) not limit or
otherwise affect any rights or remedies available to the Purchaser, including
under Section 10). Each Party shall promptly notify the other Party of the
discovery by such Party of any event, condition, fact or circumstance that would
make the timely satisfaction of any of the conditions set forth in Section 7 or
Section 8 impossible or unlikely. No notification given pursuant to this
Section 5.3 shall be deemed to supplement or amend the Disclosure Schedule for
the purpose of: (x) determining the accuracy of any of the representations and
warranties made by any of the Selling Shareholders in this Agreement; or
(y) determining whether any of the conditions set forth in Section 7 has been
satisfied.

  5.4   No Negotiation. During the Pre-Closing Period, each of the Selling
Shareholders shall ensure that none of the Acquired Companies or any of the
Selling Shareholders shall, and each of the Selling Shareholders shall ensure
that none of the Acquired Companies or any of the Selling Shareholders shall
authorize or permit any Representative of any of the Acquired Companies or the
Selling Shareholders to, directly or indirectly: (a) solicit or

30



--------------------------------------------------------------------------------



 



      encourage the initiation or submission of any expression of interest,
inquiry, proposal or offer from any Person (other than the Purchaser) relating
to a possible Acquisition Transaction or make or communicate any expression of
interest, inquiry, proposed or offer to any Person (other than the Purchaser or
its Representatives) relating to or in connection with a possible Acquisition
Transaction; (b) participate in any discussions or negotiations or enter into
any agreement, understanding or arrangement with, or provide any non-public
information to, any Person (other than the Purchaser or its Representatives)
relating to or in connection with a possible Acquisition Transaction; or
(c) entertain or accept any proposal or offer from any Person (other than the
Purchaser) relating to a possible Acquisition Transaction. Except to the extent
prohibited by law, each of the Selling Shareholders shall ensure that the
Company shall promptly (and in any event within 48 hours of receipt thereof)
notify the Purchaser in writing of any expression of interest, inquiry, proposal
or offer relating to a possible Acquisition Transaction that is received by any
of the Acquired Companies or the Selling Shareholders during the Pre-Closing
Period (including the identity of the Person making or submitting such inquiry,
indication of interest, proposal or offer, and the terms thereof).     5.5   No
Transfer of Shares. No Selling Shareholder shall sell, assign, transfer or
otherwise convey any such Selling Shareholder’s Shares, other than to Purchaser
(or its nominee) pursuant to this Agreement and no Selling Shareholder shall
pledge any of its Shares or otherwise permit any of its Shares to become subject
to any Encumbrance.

6.   Certain covenants of the Parties

  6.1   Filings and Consents.

  (a)   Each Party shall use commercially reasonable efforts to file (and each
of the Selling Shareholders shall use commercially reasonable efforts to cause
the Acquired Companies to file), as soon as practicable after the date of this
Agreement, all notices, reports and other documents required to be filed by such
Party (and, with respect to the obligations of the Selling Shareholders, by the
Acquired Companies) with any Governmental Body with respect to the Contemplated
Transactions, and to submit promptly any additional information requested by any
such Governmental Body. Without limiting the generality of the foregoing, the
Purchaser shall (and, to the extent applicable, each of the Selling Shareholders
shall ensure that the Acquired Companies shall), promptly (and, subject to
compliance by the Parties with the first sentence of Section 6.1(b), in any
event within 21 days after) the date of this Agreement file the notifications
required under applicable antitrust, competition or fair trade laws or
regulations (collectively, the “Antitrust Laws”) in connection with the
Contemplated Transactions. The Parties shall (and each of the Selling
Shareholders shall ensure that the Acquired Companies shall) respond as promptly
as practicable to any inquiries or requests received from any Governmental Body
and promptly inform the other Parties of any communication to or from any
Government Body, in each case regarding the Contemplated Transactions.

  (b)   Subject to the confidentiality provisions of the Confidentiality
Agreement, each Party shall (and each of the Selling Shareholders shall ensure
that the Acquired Companies shall) promptly supply the other Parties with any
information which may be required in order to effectuate any filings (including
applications) pursuant to (and to otherwise comply with its obligations set
forth in)

31



--------------------------------------------------------------------------------



 



      Section 6.1(a). Except where prohibited by applicable Legal Requirements
or any Governmental Body, and subject to the confidentiality provisions of the
Confidentiality Agreement, each of the Parties shall (and each of the Selling
Shareholders shall ensure that the Acquired Companies shall): (i) consult with
the other Parties prior to making any such filing and taking a position with
respect to any such filing; (ii) permit the other to review and discuss in
advance, and consider in good faith the views of the other Parties in connection
with, any analyses, appearances, presentations, memoranda, briefs, white papers,
arguments, opinions and proposals before making or submitting any of the
foregoing to any Governmental Body by or on behalf of any Party (or any Acquired
Company) in connection with any Legal Proceeding related solely to the
Transactional Agreements and the Contemplated Transactions (including any such
Legal Proceeding relating to any Antitrust Law); (iii) coordinate with the other
Parties in preparing and exchanging such information; and (iv) promptly provide
the other Parties (and their counsel) with copies of all filings, notices,
analyses, presentations, memoranda, briefs, white papers, opinions, proposals
and other submissions (and a summary of any oral presentations) made or
submitted by such Party (or, in the case of the obligations of the Selling
Shareholders, submitted by any Acquired Company) with or to any Governmental
Body related solely to this Agreement or the transactions contemplated hereby.  
  (c)   Subject to Section 6.1(d), the Parties shall (and each of the Selling
Shareholders shall ensure that the Acquired Companies shall) use commercially
reasonable efforts to: (i) take all other actions necessary to cause the
expiration or termination of the applicable waiting periods under the Antitrust
Laws as soon as practicable; (ii) resolve any objections which may be asserted
by any Governmental Body with respect to the Contemplated Transactions under the
Antitrust Laws; and (iii) take, or cause to be taken, all actions necessary to
obtain each Consent (if any) required to be obtained (pursuant to any applicable
Legal Requirement or Contract, or otherwise) by such Party (or, in the case of
the obligations of the Selling Shareholders, by any Acquired Company) in
connection with any of the Contemplated Transactions and to make effective the
Contemplated Transactions. Subject to Section 6.1(d), if any Governmental Body,
including any competition authority, shall impose amendments to the Contemplated
Transactions or commitments to be undertaken by any Party as a condition to
release of such Governmental Body’s Consent with respect to the Contemplated
Transactions, the Parties shall commence and conduct good faith negotiations
with each other for no less than 15 days and use their commercially reasonable
efforts in order to agree upon amendments to the Transactional Agreements which
are necessary in order to meet the requirements imposed by such Governmental
Body. At the request of the Purchaser, the Selling Shareholders shall ensure
that the Acquired Companies shall agree to divest, sell, dispose of, hold
separate or otherwise take or commit to take any action relating to the
business, product lines or assets of any Acquired Company, provided that any
such action is: (i) determined by the Purchaser in good faith to facilitate
compliance with any Legal Requirement or any request by any Governmental Body;
and (ii) conditioned upon the Closing (it being understood that no action taken
pursuant to this sentence shall cause the Purchase Price to be reduced).     (d)
  Notwithstanding anything to the contrary contained in Section 6.1(c) or
elsewhere in this Agreement, the Purchaser shall not have any obligation under
this Agreement: (i) to divest or agree to divest (or cause any of the Acquired

32



--------------------------------------------------------------------------------



 



      Companies or any of Purchaser’s Affiliates to divest or agree to divest)
any of the respective businesses, product lines or assets of the Purchaser, any
of the Affiliates of the Purchaser or any of the Acquired Companies, or to take
or agree to take (or cause any of the Acquired Companies or any of Purchaser’s
Affiliates to take or agree to take) any other action or agree (or cause any of
the Acquired Companies or any of Purchaser’s Affiliates to agree) to any
limitation or restriction on any of the respective businesses, product lines or
assets of the Purchaser, any of the Affiliates of the Purchaser or any of the
Acquired Companies; or (ii) to contest any Legal Proceeding relating to any of
the Contemplated Transactions.

  6.2   Disclosure.

  (a)   From and after the date of this Agreement, except as expressly
contemplated by this Agreement or as required by law, none of the Selling
Shareholders shall (and the Selling Shareholders shall ensure that none of the
Acquired Companies, none of the Representatives of the Acquired Companies and
none of the Representatives of the Selling Shareholders shall) issue any press
release or make any public statement regarding (or otherwise disclose to any
Person the existence or terms of) the Transactional Agreements or any of the
Contemplated Transactions, without the Purchaser’s prior written consent;
provided, however, that the Selling Shareholders shall not be required to obtain
the consent of the Purchaser with respect to any disclosure relating to the
Contemplated Transactions if such disclosure is not more expansive than or
inconsistent with prior disclosures made in accordance with this Section 6.2.
Prior to the Closing, the Purchaser shall consult with the Selling Shareholders
regarding the contents of any public announcement made by the Purchaser with
respect to the Contemplated Transactions; provided, however, that: (i) the
Purchaser shall not be required to consult with the Selling Shareholders
regarding any disclosure in any filings made by the Purchaser with the United
States Securities and Exchange Commission; and (ii) the Purchaser shall not be
required to consult with the Selling Shareholders with respect to any disclosure
relating to the Contemplated Transactions if such disclosure is not more
expansive than or inconsistent with prior disclosures made in accordance with
this Section 6.2.

  (b)   From and after the date of this Agreement, each of the Selling
Shareholders shall (and shall cause their Representatives and shareholders to)
keep strictly confidential, and shall not use (and shall ensure that none of
their Representatives or shareholders use) or disclose (and shall ensure that
none of their Representatives or shareholders disclose) to any other Person, any
non public document or other information that relates to the business,
capitalization or assets of the Acquired Companies. During the Pre-Closing
Period, the Purchaser shall remain bound by the Confidentiality Agreement with
respect to the confidentiality of information relating to the Acquired
Companies.

  6.3   Commercially Reasonable Efforts. Prior to the Closing: (a) each of the
Selling Shareholders shall (and each of the Selling Shareholders shall ensure
that each of the Acquired Companies shall) use commercially reasonable efforts
to cause the conditions set forth in Section 7 to be satisfied on a timely
basis; and (b) the Purchaser shall use commercially reasonable efforts to cause
the conditions set forth in Section 8 to be satisfied on a timely basis.

33



--------------------------------------------------------------------------------



 



  6.4   Communications. Prior to the Closing Date, none of the Selling
Shareholders shall (and the Selling Shareholders shall ensure that none of the
Acquired Companies, none of the Representatives of the Acquired Companies and
none of the Representatives of the Selling Shareholders shall) communicate with
Acquired Company Employees regarding post-Closing employment matters with the
Purchaser or any subsidiary or affiliate of the Purchaser, including
post-Closing employee benefit plans and compensation, without the prior written
approval of the Purchaser.

7.   Conditions Precedent to Purchaser’s obligations to close       The
obligations of the Purchaser to consummate the Contemplated Transactions are
subject to the satisfaction (or waiver by the Purchaser), at or prior to the
Closing, of each of the following conditions:

  7.1   Accuracy of Representations.

  (a)   Each of the representations and warranties made by the Selling
Shareholders in this Agreement (other than in Section 3.3(b)) shall have been
accurate in all material respects as at the date of this Agreement; provided,
however, that: (i) for purposes of determining the accuracy of such
representations and warranties, all materiality qualifications or similar
qualifications contained in such representations and warranties shall be
disregarded; and (ii) for purposes of this Section 7.1(a), the materiality of
any inaccuracy shall be determined in accordance with Article 1455 of the
Italian Civil Code.

  (b)   Each of the representations and warranties made by the Selling
Shareholders in Section 3.3(b) shall have been accurate in all respects as at
the date of this Agreement.

  (c)   Each of the representations and warranties made by the Selling
Shareholders in this Agreement (other than in Section 3.3(b)) shall be accurate
in all respects as at the Closing Date as if made on and as at the Closing Date
(except for such representations and warranties which address matters only as at
a particular time, which shall have been accurate in all respects as at such
particular time), except in any case for such failure to be accurate as would
not (and would not reasonably be expected to), individually or in the aggregate,
have a Material Adverse Effect; provided, however, that, for purposes of
determining the accuracy of such representations and warranties, all materiality
qualifications or similar qualifications contained in such representations and
warranties shall be disregarded and any update of or modification to the
Disclosure Schedule made or purported to have been made after the date of this
Agreement shall be disregarded.

  (d)   Each of the representations and warranties made by the Selling
Shareholders in Section 3.3(b) shall be accurate in all respects as at the
Closing Date as if made on and as at the Closing Date (except for such
representations and warranties which address matters only as at a particular
time, which shall have been accurate in all respects as at such particular
time); provided, however, that, for purposes of determining the accuracy of such
representations and warranties, any update of or modification to the Disclosure
Schedule made or purported to have been made after the date of this Agreement
shall be disregarded.

34



--------------------------------------------------------------------------------



 



  7.2   Performance of Covenants. Each of the covenants and obligations that the
Selling Shareholders are required to comply with or to perform at or prior to
the Closing shall have been complied with and performed in all material
respects. For purposes of this Section 7.2, the materiality of any failure to
comply or perform shall be determined in accordance with Article 1455 of the
Italian Civil Code.     7.3   Antitrust; Governmental Filings; Other Consents.

  (a)   Any waiting periods applicable to the consummation of the Share Purchase
or any of the other Contemplated Transactions under the Antitrust Laws shall
have expired or been terminated, and there shall not be in effect any voluntary
agreement between the Purchaser and any Governmental Body pursuant to which the
Purchaser has agreed not to consummate the Share Purchase or any of the other
Contemplated Transactions for any period of time (it being understood that the
Purchaser shall not enter into any such agreement without the prior consent of
the Selling Shareholders, such consent not to be unreasonably withheld or
delayed).

  (b)   All filings with and other Consents of any Governmental Body (whether
pursuant to any Antitrust Law or other Legal Requirement) required to be made or
obtained in connection with the Share Purchase or any of the other Contemplated
Transactions shall have been made or obtained and shall be in full force and
effect.

  (c)   All material Consents of third parties (other than Governmental Bodies)
required to be obtained in connection with the Share Purchase or any of the
other Contemplated Transactions shall have been obtained and shall be in full
force and effect.

  7.4   No Material Adverse Effect. Between the date of this Agreement and the
Closing Date, no event shall have occurred or circumstance shall exist that, in
combination with any other events or circumstances, has had (or would be
reasonably expected to have) any Material Adverse Effect.     7.5   Transfer of
Real Property. The Real Property Transfer shall have been consummated in
accordance with the Real Property Transfer Agreement.     7.6   Transfer of
Acquired Patents. The transactions contemplated by that certain IP Transfer
Agreement entered into by the Purchaser and Mr. Gisulfo Baccini as at the date
of this Agreement (such transactions being referred to as the “IP Transfer” and
such agreement being referred to as the “IP Transfer Agreement”) shall have been
consummated in accordance with the IP Transfer Agreement.     7.7   No
Restraints. No temporary restraining order, preliminary or permanent injunction
or other order, writ, injunction, judgment or decree preventing the consummation
of any of the Contemplated Transactions shall have been issued by any court of
competent jurisdiction and remain in effect, and there shall not be any Legal
Requirement enacted or deemed applicable to any of the Contemplated Transactions
that makes consummation of any of such transactions illegal.     7.8   No Legal
Proceedings. No Governmental Body and no other Person shall have commenced or
threatened to commence any Legal Proceeding: (a) challenging any of the

35



--------------------------------------------------------------------------------



 



      Contemplated Transactions or seeking the recovery of material damages in
connection with any of the Contemplated Transactions; (b) seeking to prohibit or
limit the exercise by the Purchaser of any material right pertaining to its
ownership of any of the Shares; (c) that may have the effect of preventing,
delaying, making illegal or otherwise interfering in any material respect with
any of the Contemplated Transactions; or (d) seeking to compel any of the
Acquired Companies, the Purchaser or any affiliate of the Purchaser to dispose
of or hold separate any material assets as a result of any of the Contemplated
Transactions.     7.9   Employees. None of the individuals identified on
Schedule 7.9 shall have ceased to be employed by the Acquired Company by which
such Person is employed, or shall have expressed an intention to terminate his
or her employment with such Acquired Company or to decline to accept employment
with the Purchaser.

8.   Conditions Precedent to obligations of the Selling Shareholders       The
obligations of the Selling Shareholders to consummate the Contemplated
Transactions are subject to the satisfaction (or waiver), at or prior to the
Closing, of the following conditions:

  8.1   Accuracy of Representations.

  (a)   Each of the representations and warranties made by the Purchaser in this
Agreement shall have been accurate in all material respects as at the date of
this Agreement; provided, however, that (i) for purposes of determining the
accuracy of such representations and warranties, all materiality qualifications
or similar qualifications contained in such representations and warranties shall
be disregarded; and (ii) for purposes of this Section 8.1(a), the materiality of
any inaccuracy shall be determined in accordance with Article 1455 of the
Italian Civil Code.

  (b)   Each of the representations and warranties made by the Purchaser in this
Agreement shall be accurate in all respects as at the Closing Date as if made on
and as at the Closing Date (except for such representations and warranties which
address matters only as at a particular time, which shall have been accurate in
all respects as at such particular time), except in any case for such failure to
be accurate as would not (and would not reasonably be expected to), individually
or in the aggregate, have a material adverse effect on the Purchaser and its
subsidiaries taken as a whole; provided, however, that for purposes of
determining the accuracy of such representations and warranties, all materiality
qualifications or similar qualifications contained in such representations and
warranties shall be disregarded.

  8.2   Performance of Covenants. Each of the covenants and obligations that the
Purchaser is required to comply with or to perform at or prior to the Closing
shall have been complied with and performed in all material respects. For
purposes of this Section 8.2, the materiality of any failure to comply or
perform shall be determined in accordance with Article 1455 of the Italian Civil
Code.

  8.3   No Restraints. No temporary restraining order, preliminary or permanent
injunction or other order, writ, injunction, judgment or decree preventing the
consummation by the Selling Shareholders of the Contemplated Transactions shall
have been issued by any court of competent jurisdiction and remain in effect,
and there shall not be any Legal

36



--------------------------------------------------------------------------------



 



      Requirement enacted or deemed applicable to the transactions contemplated
by this Agreement that makes consummation by the Selling Shareholders of such
transactions illegal.     8.4   No Legal Proceedings. No Governmental Body and
no other Person shall have commenced or threatened to commence any Legal
Proceeding seeking the recovery of material damages from the Selling
Shareholders in connection with any of the Contemplated Transactions (it being
understood that this condition shall not apply to the extent that any such Legal
Proceeding or threat arises from a breach (or alleged breach) of any exclusivity
agreement or other Contract to which any Selling Shareholder or Acquired Company
is a party).

9.   Termination

  9.1   Termination Events. This Agreement may be terminated prior to the
Closing:

  (a)   by the mutual written consent of the Purchaser and the Selling
Shareholders;

  (b)   by either the Purchaser or the Selling Shareholders if the Closing has
not taken place on or before 5:00 p.m. (U.S. Pacific time) on March 15, 2008
(other than as a result of any failure on the part of the Party wishing to
terminate to comply with or perform any covenant or obligation set forth in this
Agreement (or in any other agreement or instrument entered into by such Party in
connection with the Contemplated Transactions);

  (c)   by either the Purchaser or the Selling Shareholders if: (i) a court of
competent jurisdiction or other Governmental Body shall have issued a final and
nonappealable order, decree or ruling, or shall have taken any other action,
having the effect of permanently restraining, enjoining or otherwise prohibiting
the Contemplated Transactions; or (ii) there shall be any Legal Requirement
enacted, promulgated, issued or deemed applicable to the Contemplated
Transactions by any Governmental Body that would make consummation of such
transactions illegal;

  (d)   by the Purchaser if: (i) any of the representations and warranties of
any of the Selling Shareholders contained in this Agreement shall be inaccurate
as at the date of this Agreement, or shall have become inaccurate as at a date
subsequent to the date of this Agreement, such that any of the conditions set
forth in Section 7.1 would not be satisfied; or (ii) any of the covenants of any
of the Selling Shareholders contained in this Agreement shall have been breached
such that the condition set forth in Section 7.2 would not be satisfied;
provided, however, that if an inaccuracy in any of the representations and
warranties of any of the Selling Shareholders as at a date subsequent to the
date of this Agreement or a breach of a covenant by any of the Selling
Shareholders is curable by a Selling Shareholder through the use of commercially
reasonable efforts within 30 days after the Purchaser notifies the Selling
Shareholder in writing of the existence of such inaccuracy or breach (the
“Selling Shareholders Cure Period”), then the Purchaser may not terminate this
Agreement under this Section 9.1(d) as a result of such inaccuracy or breach
prior to the expiration of the Selling Shareholders Cure Period, provided the
Selling Shareholders, during the Selling Shareholders Cure Period, continue to
exercise commercially reasonable efforts to cure such inaccuracy or breach (it
being understood that the Purchaser may not

37



--------------------------------------------------------------------------------



 



      terminate this Agreement pursuant to this Section 9.1(d) with respect to
such inaccuracy or breach if such inaccuracy or breach is cured prior to the
expiration of the Selling Shareholders Cure Period); or     (e)   by the Selling
Shareholders if: (i) any of the Purchaser’s representations and warranties
contained in this Agreement shall be inaccurate as at the date of this
Agreement, or shall have become inaccurate as at a date subsequent to the date
of this Agreement, such that the condition set forth in Section 8.1 would not be
satisfied; or (ii) if any of the Purchaser’s covenants contained in this
Agreement shall have been breached such that the condition set forth in
Section 8.2 would not be satisfied; provided, however, that if an inaccuracy in
any of the Purchaser’s representations and warranties as at a date subsequent to
the date of this Agreement or a breach of a covenant by the Purchaser is curable
by the Purchaser through the use of commercially reasonable efforts within
30 days after the Selling Shareholders notify the Purchaser in writing of the
existence of such inaccuracy or breach (the “Purchaser Cure Period”), then the
Selling Shareholders may not terminate this Agreement under this Section 9.1(e)
as a result of such inaccuracy or breach prior to the expiration of the
Purchaser Cure Period, provided the Purchaser, during the Purchaser Cure Period,
continues to exercise commercially reasonable efforts to cure such inaccuracy or
breach (it being understood that the Selling Shareholders may not terminate this
Agreement pursuant to this Section 9.1(e) with respect to such inaccuracy or
breach if such inaccuracy or breach is cured prior to the expiration of the
Purchaser Cure Period).

  9.2   Termination Procedures. If the Purchaser wishes to terminate this
Agreement pursuant to Section 9.1, the Purchaser shall deliver to the Selling
Shareholders a written notice stating that the Purchaser is terminating this
Agreement and setting forth a brief description of the basis on which the
Purchaser is terminating this Agreement. If the Selling Shareholders wish to
terminate this Agreement pursuant to Section 9.1, they shall deliver to the
Purchaser a written notice stating that it is terminating this Agreement and
setting forth a brief description of the basis on which the Selling Shareholders
are terminating this Agreement.

  9.3   Effect of Termination. If this Agreement is terminated pursuant to
Section 9.1, all further obligations of the Parties under this Agreement shall
terminate; provided, however, that: (a) the Selling Shareholders and the
Purchaser shall not be relieved of any obligation or liability arising from any
prior breach by such Party of any provision of this Agreement; (b) the Parties
shall, in all events, remain bound by and continue to be subject to the
provisions set forth in Section 12; and (c) the Parties shall, in all events,
remain bound by and continue to be subject to Section 6.2 and the
Confidentiality Agreement for the term provided therein (it being understood
that if, after the termination of this Agreement, the Purchaser makes any public
statement with respect to this Agreement or the Contemplated Transactions,
Section 6.2 shall not prevent the Selling Shareholders from either correcting
any incorrect information disclosed by the Purchaser in such public statement or
making statements that are consistent with (but not more expansive than) such
public statement).

38



--------------------------------------------------------------------------------



 



10.   Indemnification

  10.1   Survival of Representations, Etc.

  (a)   Subject to Section 10.1(d), the representations and warranties made by
the Selling Shareholders in this Agreement (including the representations and
warranties set forth in the Closing Certificate and the Acquisition
Consideration Certificate) shall survive the Closing and, except for the
Specified Representations, shall expire at 11:59 p.m. U.S. Pacific Time on the
first anniversary of the Closing Date (the “Expiration Date”); provided,
however, that if, at any time prior to the Expiration Date, any Indemnitee
(acting in good faith) delivers to the Selling Shareholders a Claim Notice (as
defined in Schedule 12.7(c)) alleging the existence of an inaccuracy in or a
breach of any of the representations and warranties made by any of the Selling
Shareholders and asserting a claim for recovery under Section 10.2 based on such
alleged inaccuracy or breach (which such Claim Notice states with reasonable
detail the basis for such claim), then the claim asserted in such Claim Notice
and the representations and warranties with respect to such claim shall survive
the Expiration Date until such time as such claim is fully and finally resolved.
Each of the Specified Representations shall survive the Closing until the
expiration of the statute of limitations applicable to the subject matter of
such Specified Representations. The representations and warranties made by the
Purchaser shall not survive the Closing.

  (b)   The representations, warranties, covenants and obligations of the
Selling Shareholders, and the rights and remedies that may be exercised by the
Indemnitees, shall not be limited or otherwise affected by or as a result of any
information furnished to, or any investigation made by or knowledge of, any of
the Indemnitees or any of their Representatives.

  (c)   For purposes of this Agreement, each statement or other item of
information set forth in the Disclosure Schedule or in any update to the
Disclosure Schedule shall be deemed to be a representation and warranty made by
the Selling Shareholders in this Agreement.

  (d)   Nothing contained in this Section 10.1 or elsewhere in this Agreement
shall limit any rights or remedy of any Indemnitee for claims based on
intentional misrepresentation or fraud.

  10.2   Indemnification by Selling Shareholders. From and after the Closing
(but subject to Section 10.1), the Selling Shareholders (the “Indemnitors”),
jointly and severally, shall, subject to the limitations set forth in
Section 10.3, hold harmless and indemnify each of the Indemnitees from and
against, and shall pay and reimburse each of the Indemnitees for, any Damages
which are suffered or incurred by any of the Indemnitees or to which any of the
Indemnitees may otherwise become obligated (regardless of whether or not such
Damages relate to any third-party claim) and which arise from or as a result of,
or are connected with:

  (a)   any inaccuracy in or breach of any representation or warranty made by a
Selling Shareholder in this Agreement as at the date of this Agreement (in each
case, without giving effect to any update of or modification to the Disclosure
Schedule made or purported to have been made after the date of this Agreement);

  (b)   any inaccuracy in or breach of any representation or warranty made by a
Selling Shareholder in this Agreement as if such representation or warranty were
made on and as at the Closing Date or in the Closing Certificate or the
Acquisition Consideration Certificate (in each case, without giving effect to
any update of or

39



--------------------------------------------------------------------------------



 



      modification to the Disclosure Schedule made or purported to have been
made after the date of this Agreement);     (c)   any breach of any covenant or
obligation of a Selling Shareholder in this Agreement;     (d)   any Transferred
Real Property or any past, current or future use, ownership or transfer of any
Transferred Real Property or any claim of any nature relating to any Transferred
Real Property or any such use, ownership or transfer, including any Liability
which arises from or as a result of, or is connected with: (i) the presence of
any Materials of Environmental Concern at any Transferred Real Property; or
(ii) the generation, manufacture, production, transportation, importation, use,
treatment, refinement, processing, handling, storage, discharge, release or
disposal of any Materials of Environmental Concern (whether lawfully or
unlawfully) by or on behalf of any of the Acquired Companies on or at any
Transferred Real Property; provided, however, that, except to the extent
provided in the Lease-Back Agreement, the obligations of the Selling
Shareholders specified in this Section 10.2(d) shall not subsist with regard to
Damages which arise or result from actions taken by any Acquired Company after
the Closing in connection with the operation by such Acquired Company of its
business under the Lease-Back Agreement;     (e)   any Liability for Taxes which
arises from or as a result of, or is connected with: (i) the activities or
business of any of the Acquired Companies on or prior to the Closing Date which
are not paid prior to the Closing, other than Taxes for calendar year 2007 and
2008 until the Closing to the extent that such Taxes have been (or are) incurred
in the ordinary course of business and the deadline for the payment of such
Taxes has not passed; or (ii) the transfer of the Acquired Patents pursuant to
the IP Transfer Agreement or the transfer of the Transferred Real Property
pursuant to the Real Property Transfer Agreement; or     (f)   any Legal
Proceeding relating to any breach or alleged breach or any other matter of the
type referred to in clause “(a),” “(b),” “(c),” “(d)” or “(e)” above (including
any Legal Proceeding commenced by any Indemnitee for the purpose of enforcing
any of its rights under this Section 10).

  10.3   Limitations; Exclusivity.

  (a)   Subject to Section 10.3(d), the Indemnitors shall not be required to
make any payment pursuant to Section 10.2(a) or 10.2(b) or 10.2(f) (to the
extent related to any of the matters referred to in Section 10.2(a) or 10.2(b))
for any inaccuracy in or breach of any representation or warranty in this
Agreement, other than the Specified Representations, until such time as the
total amount of all Damages (including the Damages arising from such inaccuracy
or breach and all other Damages arising from any other inaccuracies or breaches
of any representations or warranties) that have been suffered or incurred by any
one or more of the Indemnitees, or to which any one or more of the Indemnitees
has or have otherwise become subject, exceeds €750.000,00 in the aggregate. If
the total amount of such Damages exceeds €750.000,00 in the aggregate, then the
Indemnitees shall be entitled to be indemnified against and paid and reimbursed
for the amount of such Damages in excess of €750.000,00.

40



--------------------------------------------------------------------------------



 



  (b)   Subject to Section 10.3(d), recourse by the Indemnitees to the cash and
other property, if any, pursuant to the Escrow Agreement shall be the
Indemnitees’ sole and exclusive remedy for Damages resulting from the matters
referred to in Section 10.2.

  (c)   Except in the case of intentional misrepresentation or fraud, the
Indemnitors shall not be required to make any payment pursuant to Section 10.2
in relation to the matters specified in Section 10.2(e) until such time as the
total amount of all Damages that have been suffered or incurred by the
Indemnitees in relation to such matters, or to which any one or more of the
Indemnitees has or have otherwise became subject, exceeds €100.000,00 in the
aggregate. If the total amount of such Damages exceeds €100.000,00 in the
aggregate, then the Indemnitees shall be entitled to be indemnified against and
reimbursed for the entire amount of such Damages, and not merely the portion of
such Damages exceeding €100.000,00.

  (d)   The limitations set forth in Sections 10.3(a) and 10.3(b) shall not
apply: (i) in the case of intentional misrepresentation or fraud; (ii) to the
Specified Representations; (iii) in case of breach of any covenants or
obligations contained in Sections 2, 5.2, 5.4, 5.5, 6, 10, 11 or 12; (iv) to the
matters referred to in Sections 10.2(d) and 10.2(e); or (v) to the matters
referred to in Section 10.2(f) (to the extent related to any of the matters
referred to in clause “(iii)” of this sentence or to Sections 10.2(d) or
10.2(e)). For the avoidance of doubt, the Parties acknowledge that, subject to
this Section 10.3(d), except in the case of intentional misrepresentation or
fraud or with respect to the Specified Representations, the Selling
Shareholders’ obligations pursuant to Section 10.2(a) or 10.2(b) or 10.2(f) (to
the extent related to any of the matters referred to in Section 10.2(a) or
10.2(b)) shall in no event exceed €22.000.000,00.

  (e)   For the avoidance of doubt, the Parties acknowledge that the Selling
Shareholders shall not be required to make any payment pursuant to Section 10.2
in relation to: (i) Damages which arise from or as a result of the matter
described in Part 3.9(f) of the Disclosure Schedule; and (ii) except in the case
of intentional misrepresentation or fraud, any amount that becomes due to any
customer of the Acquired Companies to the extent that such amount results solely
from the delay in the delivery of an Acquired Company Offering to such customer.

  10.4   Defense of Third Party Claims. In the event of the assertion or
commencement by any Person of any claim or Legal Proceeding with respect to
which any Indemnitor may become obligated to hold harmless, indemnify, pay or
reimburse any Indemnitee pursuant to Section 10, the Purchaser shall have the
right, at its election, to proceed with the defense of such claim or Legal
Proceeding on its own with counsel reasonably satisfactory to the Selling
Shareholders. If the Purchaser so proceeds with the defense of any such claim or
Legal Proceeding:

  (a)   subject to the other provisions of Section 10, all reasonable expenses
relating to the defense of such claim or Legal Proceeding shall be borne and
paid exclusively by the Indemnitors;

  (b)   each Indemnitor shall make available to the Purchaser any documents and
materials in his possession or control that may be necessary to the defense of
such claim or Legal Proceeding; and

41



--------------------------------------------------------------------------------



 



  (c)   the Purchaser shall have the right to settle, adjust or compromise such
claim or Legal Proceeding; provided, however, that if the Purchaser settles,
adjusts or compromises any such claim or Legal Proceeding without the consent of
the Selling Shareholders, such settlement, adjustment or compromise shall not be
conclusive evidence of the amount of Damages incurred by the Indemnitee in
connection with such claim or Legal Proceeding (it being understood that if the
Purchaser requests that the Selling Shareholders consent to a settlement,
adjustment or compromise, the Selling Shareholders shall not unreasonably
withhold or delay such consent).

      The Purchaser shall give the Selling Shareholders prompt notice of the
commencement of any such Legal Proceeding against the Purchaser or any of the
Acquired Companies after the Closing Date; provided, however, that any failure
on the part of the Purchaser to so notify the Selling Shareholders shall not
limit any of the obligations of the Indemnitors under Section 10 (except to the
extent such failure materially prejudices the defense of such Legal Proceeding).
If the Purchaser does not elect to proceed with the defense of any such claim or
Legal Proceeding, the Selling Shareholders may proceed with the defense of such
claim or Legal Proceeding with counsel reasonably satisfactory to the Purchaser;
provided, however, that the Selling Shareholders may not settle, adjust or
compromise any such claim or Legal Proceeding without the prior written consent
of the Purchaser (which consent may not be unreasonably withheld or delayed).  
  10.5   Indemnification by the Purchaser. The Purchaser shall hold harmless and
indemnify the Selling Shareholders from and against, and shall pay and reimburse
the Selling Shareholders for, any Damages which are suffered or incurred by any
of the Selling Shareholders (regardless of whether or not such Damages relate to
any third-party claim) and which arise from or as a result of, or are connected
with: (a) any inaccuracy in or breach of any representation or warranty made by
the Purchaser in this Agreement; and (b) any breach of any covenant or
obligation of the Purchaser in this Agreement.

11.   Actions After Closing

  11.1   Registration of IP. Following the Closing, the Selling Shareholders
shall provide reasonable cooperation to the Purchaser for any notification or
submission to be made before competent authorities with respect to the
assignment to the Company, the Purchaser or its nominee of Acquired Company IP,
as well as to all authorizations relating to the Company’s manufacturing site.

  11.2   Transition. Following the Closing, the Selling Shareholders shall
provide reasonable cooperation and collaborate with the Purchaser and with the
Company to facilitate a smooth transition of all employees and consultants.

12.   Miscellaneous Provisions

  12.1   Further Assurances. The Purchaser shall execute and cause to be
delivered to the Selling Shareholders such instruments and other documents, and
shall take such other actions, as the Selling Shareholders may reasonably
request (prior to, at or after the Closing) for the purpose of carrying out or
evidencing any of the Contemplated Transactions. Each of the Selling
Shareholders shall execute and cause to be delivered to the Purchaser (and each
of the Selling Shareholders shall ensure that each Acquired Company executes and
causes to be delivered to the Purchaser) such instruments and other documents,
and shall take such other actions (and each of the Selling Shareholders

42



--------------------------------------------------------------------------------



 



      shall ensure that each Acquired Company takes such other actions), as the
Purchaser may reasonably request (prior to, at or after the Closing) for the
purpose of carrying out or evidencing any of the Contemplated Transactions.    
12.2   Fees and Expenses. Except as otherwise expressly provided in other
Sections to this Agreement, the Escrow Agreement or Schedule 12.7(c), each Party
shall bear and pay all fees, costs and expenses that have been incurred or that
are incurred in the future by such Party in connection with the Contemplated
Transactions, including all fees, costs and expenses incurred by such Party in
connection with or by virtue of: (a) the negotiation, preparation and review of
the Transactional Agreements; (b) the preparation and submission of any filing
or notice required to be made or given in connection with any of the
Contemplated Transactions, and the obtaining of any Consent required to be
obtained in connection with any of such transactions; and (c) the consummation
of the Contemplated Transactions (it being understood that the Selling
Shareholders shall bear and pay all Acquired Company Transaction Expenses).    
12.3   Attorneys’ Fees. If any lawsuit relating to this Agreement or the
enforcement of any provision of this Agreement is brought against any Party, the
prevailing party shall be entitled to recover reasonable attorneys’ fees, costs
and disbursements (in addition to any other relief to which the prevailing party
may be entitled).     12.4   Notices. Any notice or other communication required
or permitted to be delivered to any Party under this Agreement shall be in
writing and shall be deemed properly delivered, given and received: (a) when
delivered by hand; (b) on the day sent by facsimile provided that the sender has
received confirmation of transmission as at or prior to 5:00 p.m. local time of
the recipient on such day; (c) the first business day after sent by facsimile
(to the extent that the sender has received confirmation of transmission after
5:00 p.m. local time of the recipient on the day sent by facsimile); or (d) the
third business day after sent by recorded delivery mail or by courier or express
delivery service, in any case to the address or facsimile telephone number set
forth beneath the name of such Party below (or to such other address or
facsimile telephone number as such Party shall have specified in a written
notice given to the other Parties):         If to Purchaser:         Applied
Materials, Inc.
2881 Scott Boulevard, M/S 2064
Santa Clara, CA 95050
Attention: Joseph Sweeney, Senior Vice President, General
Counsel and Corporate Secretary
Facsimile: (408) 563-4635         and to:         Applied Materials, Inc.
3050 Bowers Avenue, M/S 0105
Santa Clara, CA 95054
Attention: Greg Psihas, Vice President, Mergers & Acquisitions
Facsimile: (408) 986-7260

43



--------------------------------------------------------------------------------



 



      If to the Selling Shareholders:         Finanziaria Baccini S.r.l.
31100 Treviso, Sottoportico Buranelli 27
Attention: Mrs. Elisa Baccini
Facsimile: +0039 0422 583033
        and to:         Advisa S.r.l.
P.za Filodrammatici 3
31100 Treviso
Fax: +0039 0422 574204
Attention: Mr. Dino Guglielmin
Facsimile: +0039 0422 574204     12.5   Headings. The bold-faced headings
contained in this Agreement are for convenience of reference only, shall not be
deemed to be a part of this Agreement and shall not be referred to in connection
with the construction or interpretation of this Agreement.     12.6  
Counterparts and Exchanges by Electronic Transmission or Facsimile. This
Agreement may be executed in several counterparts, each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement. The exchange of a fully executed Agreement (in counterparts or
otherwise) by electronic transmission or facsimile shall be sufficient to bind
the Parties to the terms and conditions of this Agreement.     12.7   Governing
Law; Dispute Resolution.

  (a)   This Agreement shall be construed in accordance with, and governed in
all respects by, the internal laws of the Italian Republic (without giving
effect to principles of conflicts of laws).

  (b)   Except as otherwise provided in the Escrow Agreement or in
Section 12.7(c), any dispute relating to this Agreement or the enforcement of
any provision of this Agreement (“Arbitrable Dispute”) shall be resolved under
the International Chamber of Commerce (“ICC”) ADR Rules; provided, however, that
in all events, the provisions contained herein shall govern over any conflicting
rules which may now or hereafter be contained in the ADR Rules. In case the
Arbitrable Dispute has not been settled pursuant to the ICC ADR Rules within
45 days following the filing of a Request for ADR or within such other period of
time as the Parties may agree in writing, it shall be finally settled under the
Rules of Arbitration of the ICC. Any such Arbitration will be conducted before a
single arbitrator. The arbitrator shall be mutually agreed upon by the Purchaser
and the Selling Shareholders. In the event the Purchaser and the Selling
Shareholders are unable to agree on such arbitrator within 20 days following
submission of the dispute to the ICC by one of the Parties, the ICC shall have
the authority to select an arbitrator. Seat of the arbitration shall be Geneva,
Switzerland, and the language shall be English. No discovery other than an
exchange of relevant documents may occur in any arbitration commenced under this
Agreement. The Purchaser and the Selling Shareholders agree to act in good faith
to promptly exchange the relevant documents. The final decision of the
arbitrator will

44



--------------------------------------------------------------------------------



 



      constitute a final, conclusive and non-appealable determination of the
issue in question, binding upon the Selling Shareholders, the Indemnitors and
the Purchaser. The Purchaser and the Selling Shareholders will each pay 50% of
the initial compensation to be paid to the arbitrator in any such arbitration
and 50% of the costs of transcripts and other normal and regular expenses of the
arbitration proceedings; provided, however, that the prevailing party in any
arbitration will be entitled to an award of attorneys’ fees and costs and
reimbursement for costs of arbitration (it being understood that the arbitrator
shall determine the identity of the prevailing party and the amount of fees and
costs to which such prevailing party is entitled).     (c)   Any claim for
indemnification, payment or reimbursement pursuant to Section 10 (and any other
claim for a monetary remedy, such as in the case of a claim based upon
intentional misrepresentation or fraud, relating to this Agreement after the
Closing) shall be brought and resolved exclusively in accordance with
Schedule 12.7(c) (it being understood that, for the avoidance of doubt, nothing
in this Section 12.7 or elsewhere in this Agreement shall prevent the Purchaser
or the Selling Shareholders from seeking preliminary injunctive relief from an
Italian court at any time under article from 669-bis to 700 of the Italian Civil
Procedure Code).     (d)   Disputes which, under Italian Law, are not deemed to
be arbitrable shall be submitted exclusively and irrevocably in Courts located
in the Italian Republic.

  12.8   Successors and Assigns; Guarantee. This Agreement shall be binding
upon: (a) each of the Selling Shareholders and his or its personal
representatives, executors, administrators, estates, heirs, successors and
assigns (if any); and (b) the Purchaser and its successors and assigns (if any).
This Agreement shall inure to the benefit of: (i) the Selling Shareholders;
(ii) the Purchaser; (iii) the other Indemnitees; and (iv) the respective
successors and assigns (if any) of the foregoing. The Purchaser may freely
assign any or all of its rights or obligations under this Agreement (including
its indemnification rights under Section 10), in whole or in part, without
obtaining the consent or approval of any other Party or of any other Person:
(x) after the Closing Date, to any other Person; or (y) at any time before or
after the Closing Date to any Affiliate of the Purchaser, including to an
Affiliate who is its nominee pursuant to Article 1401 of the Italian Civil Code.
If the Purchaser assigns any or all of its obligations under this Agreement to
an Affiliate of the Purchaser or to any other Person (or designates a nominee
pursuant to Article 1401 of the Italian Civil Code), the Purchaser shall be
jointly and severally liable with such Affiliate or other Person for the full
performance of all such obligations.

  12.9   Remedies Cumulative; Specific Performance. The rights and remedies of
the Parties shall be cumulative (and not alternative). The Parties agree that,
in the event of any breach or threatened breach by any Party of any covenant,
obligation or other provision set forth in this Agreement, for the benefit of
any other Party, such other Party shall be entitled (in addition to any other
remedy that may be available to it pursuant to this Agreement) to: (a) an order
of specific performance to enforce the observance and performance of such
covenant, obligation or other provision; and (b) seek preliminary injunctive
relief from an Italian court at any time under article from 669-bis to 700 of
the Italian Civil Procedure Code aimed at restraining such breach or threatened
breach.

  12.10   Waiver. No failure on the part of any Person to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
Person in exercising any

45



--------------------------------------------------------------------------------



 



      power, right, privilege or remedy under this Agreement, shall operate as a
waiver of such power, right, privilege or remedy; and no single or partial
exercise of any such power, right, privilege or remedy shall preclude any other
or further exercise thereof or of any other power, right, privilege or remedy.
No Person shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.     12.11   Amendments. This
Agreement may not be amended, modified, altered or supplemented other than by
means of a written instrument duly executed and delivered on behalf of all
Parties.     12.12   Severability. In the event that any provision of this
Agreement, or the application of any such provision to any Person or set of
circumstances, shall be determined to be invalid, unlawful, void or
unenforceable to any extent, the remainder of this Agreement, and the
application of such provision to Persons or circumstances other than those as to
which it is determined to be invalid, unlawful, void or unenforceable, shall not
be impaired or otherwise affected and shall continue to be valid and enforceable
to the fullest extent permitted by law.     12.13   Parties in Interest. Except
for the provisions of Section 10, none of the provisions of this Agreement is
intended to provide any rights or remedies to any Person other than the Parties
and their respective successors and assigns (if any).     12.14   Entire
Agreement. This Agreement and the other agreements referred to herein set forth
the entire understanding of the Parties relating to the subject matter hereof
and thereof and supersede all prior agreements and understandings among or
between any of the Parties relating to the subject matter hereof and thereof;
provided, however, that the Confidentiality Agreement shall not be superseded by
this Agreement and shall remain in effect in accordance with its terms until the
earlier of: (a) the Closing; or (b) the date on which such Confidentiality
Agreement is terminated in accordance with its terms.     12.15   Disclosure
Schedule. The Disclosure Schedule shall be arranged in separate parts
corresponding to the numbered and lettered sections contained herein permitting
such disclosure, and the information disclosed in any numbered or lettered part
shall be deemed to relate to and to qualify only the particular representation
or warranty set forth in the corresponding numbered or lettered section herein
permitting such disclosure.     12.16   Construction.

  (a)   For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include the
masculine and feminine genders.

  (b)   The Parties agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting Party shall not be applied
in the construction or interpretation of this Agreement.

46



--------------------------------------------------------------------------------



 



  (c)   As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

  (d)   Except as otherwise indicated, all references in this Agreement to
“Sections,” “Schedules” and “Exhibits” are intended to refer to Sections of this
Agreement and Schedules and Exhibits to this Agreement.

  12.17   Official Agreement. It is hereby agreed and clarified that the English
version of this Agreement and the other Transactional Agreements shall be the
official version of this Agreement and all such other Transactional Agreements,
notwithstanding any Italian or other translations of such agreements or
documents.

* * * *

47



--------------------------------------------------------------------------------



 



The Parties have caused this Agreement to be executed and delivered as at the
date first written above.

            Applied Materials, Inc.,
a Delaware corporation
      By:   /s/ Mark Pinto         Name:   Mark Pinto        Title:   Senior
Vice President        Selling Shareholders:

Finanziaria Baccini Srl
      By:   /s/ Gisulfo Baccini         Title: Presidente
        Signature: /s/ Gisulfo Baccini
 
      Gisulfo Baccini                        

48



--------------------------------------------------------------------------------



 



         

Exhibit A
CERTAIN DEFINITIONS
For purposes of the Agreement (including this Exhibit A):
Acquired Companies. “Acquired Companies” shall mean the Company and its
Subsidiary.
Acquired Company Contract. “Acquired Company Contract” shall mean any Contract:
(a) to which any of the Acquired Companies is a party; (b) by which any of the
Acquired Companies or any of its assets is or may become bound or under which
any of the Acquired Companies has, or may become subject to, any obligation; or
(c) under which any of the Acquired Companies has or may acquire any right or
interest.
Acquired Company Employee. “Acquired Company Employee” shall mean any Person who
is or was an employee (whether regular or temporary, direct hire or leased),
director, contractor or consultant of or to any of the Acquired Companies or
becomes, at any time during the Pre-Closing Period, an employee (whether regular
or temporary, direct hire or leased), director or consultant of or to any of the
Acquired Companies.
Acquired Company IP. “Acquired Company IP” shall mean all: (a) Intellectual
Property Rights used to provide, sell, operate, or maintain, or necessary to
provide, sell, operate, or maintain, any Acquired Company Offering; and
(b) Intellectual Property Rights in which any of the Acquired Companies has (or
purports to have) an ownership interest or an exclusive license or similar
exclusive right. For the avoidance of doubt it is hereby clarified that Acquired
Company IP includes the Acquired Patents and the other Assigned IP Rights.
Acquired Company IP Contract. “Acquired Company IP Contract” shall mean any
Contract to which any of the Acquired Companies is or was a party or by which
any of the Acquired Companies is or was bound or under which any of the Acquired
Companies has or may acquire any right, that contains any assignment or license
of, or any covenant not to assert or enforce, any Intellectual Property Right or
that otherwise relates to any Acquired Company IP or any Intellectual Property
developed by, with or for any of the Acquired Companies or the provision of any
Acquired Company Offering.
Acquired Company Offering. “Acquired Company Offering” shall mean each product
or service developed, marketed, sold, offered, provided, or supported at any
time by or on behalf of any of the Acquired Companies, and any product or
service currently under development by any of the Acquired Companies.
Acquired Patents. “Acquired Patents” shall mean those patents and patent
applications listed in Schedule 3.9(d).
Acquired Company Transaction Expenses. “Acquired Company Transaction Expenses”
shall mean the amount of all fees, costs and expenses of type described in
Section 12.2 of the Agreement that have been incurred or that are incurred by
any of the Acquired Companies in connection with the Contemplated Transactions,
including any fees, costs or expenses paid or payable to the Company’s outside
legal counsel or to any financial advisor, accountant or other Person who
performs or has performed services for or on behalf of any of the Acquired
Companies, or who was or is otherwise entitled to any compensation from any of
the Acquired Companies, in connection with the Transactional Agreements or any
of the Contemplated Transactions, that have not been paid by the Selling
Shareholders in their individual capacity prior to the Closing.

49



--------------------------------------------------------------------------------



 



Acquisition Transaction. “Acquisition Transaction” shall mean any transaction
involving:
          (a) the sale, license or disposition of all or a material portion of
any of the Acquired Companies’ business or assets;
          (b) the issuance, disposition or acquisition of: (i) any capital stock
or other equity security of any of the Acquired Companies; (ii) any option,
call, warrant or right (whether or not immediately exercisable) to acquire any
capital stock, unit or other equity security of any of the Acquired Companies;
or (iii) any security, instrument or obligation that is or may become
convertible into or exchangeable for any capital stock, unit or other equity
security of any of the Acquired Companies; or
          (c) any merger, consolidation, business combination, reorganization or
similar transaction involving any of the Acquired Companies.
Affiliate. “Affiliate” shall mean, with respect to any Person, any other Person
that as at the date of the Agreement or as at any subsequent date, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such specific Person.
Agreement. “Agreement” shall mean the Share Purchase Agreement to which this
Exhibit A is attached (including the Disclosure Schedule), as it may be amended
from time to time.
Assigned IP Rights. “Assigned IP Rights” shall have the meaning set forth in the
IP Transfer Agreement.
BKM. “BKM” shall mean any “best known method” (as such term is commonly
understood in the semiconductor equipment industry) for any process used to
service, test, clean, refurbish, or otherwise maintain any Acquired Company
Offering.
Confidentiality Agreement. “Confidentiality Agreement” shall mean that certain
Bilateral Confidentiality Agreement, dated August 10, 2007 between the
Purchaser, the Company and the Selling Shareholders .
Consent. “Consent” shall mean any approval, consent, ratification, permission,
waiver or authorization (including any Governmental Authorization).
Contemplated Transactions. “Contemplated Transactions” shall mean: (a) the
execution and delivery of the respective Transactional Agreements; and (b) all
of the transactions contemplated by the respective Transactional Agreements,
including: (i) the Share Purchase; (ii) the performance by the Selling
Shareholders and the Purchaser of their respective obligations under the
Transactional Agreements, and the exercise by the Selling Shareholders and the
Purchaser of their respective rights under the Transactional Agreements;
(iii) the IP Transfer; and (iv) the Real Property Transfer.
Contract. “Contract” shall mean any written, oral or other agreement, contract,
subcontract, purchase order, lease, understanding, arrangement, instrument,
note, warranty, insurance policy, benefit plan or legally binding commitment or
undertaking of any nature.
Damages. “Damages” shall include, without duplication, any loss, damage, injury,
Liability, claim, demand, settlement, judgment, award, fine, penalty, Tax, fee
(including reasonable attorneys’ fees), charge, cost or expense of any nature
(it being understood that in determining Damages recoverable by an Indemnitee,
an arbitrator may take into account any insurance proceeds recovered by such
Indemnitee and any increase in premiums or other costs incurred (or to be
incurred) by such Indemnitee resulting from or relating to such recovery).
Encumbrance. “Encumbrance” shall mean any lien, pledge, hypothecation, charge,
mortgage, security interest, encumbrance, special privilege, usufruct, claim,
infringement, expropriation procedures by the public authority (whether actual
or threatened), easement, right of way, interference, option, right of first

50



--------------------------------------------------------------------------------



 



refusal, preemptive right, community property interest or restriction of any
nature (including any restriction on the transfer of any asset, any restriction
on the receipt of any income derived from any asset, any restriction on the use
of any asset and any restriction on the possession, exercise or transfer of any
other attribute of ownership of any asset).
Entity. “Entity” shall mean any corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization or entity.
Environmental Law. “Environmental Law” shall mean any Legal Requirement relating
to pollution or protection of human health or the environment (including ambient
air, surface water, ground water, land surface or subsurface strata), including
any Legal Requirement relating to emissions, discharges, releases or threatened
releases of Materials of Environmental Concern, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
recycling, transport or handling of Materials of Environmental Concern.
Escrow Agent. “Escrow Agent” shall mean Citibank, N.A.
Escrow Agreement. “Escrow Agreement” shall mean that certain Escrow Agreement
dated as at the Closing Date by and among the Purchaser, the Selling
Shareholders and the Escrow Agent substantially in the form of Exhibit D.
Governmental Authorization. “Governmental Authorization” shall mean any:
(a) permit, license, certificate, franchise, permission, clearance,
registration, qualification or authorization issued, granted, given or otherwise
made available by or under the authority of any Governmental Body or pursuant to
any Legal Requirement; or (b) right under any Contract with any Governmental
Body.
Governmental Body. “Governmental Body” shall mean any: (a) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, regional, local, municipal,
Italian or other non-U.S. or other government; or (c) governmental or
quasi-governmental authority of any nature (including any governmental division,
department, agency, commission, instrumentality, official, organization, unit,
body or Entity and any court or other tribunal).
Indemnitees. “Indemnitees” shall mean, without duplication, the following
Persons: (a) the Purchaser; (b) the Acquired Companies; (c) any nominee of the
Purchaser pursuant to Article 1401 of the Italian Civil Code; and (d) the
respective successors and assigns of the Persons referred to in clauses “(a)”,
“(b)” and “(c)” above.
Intellectual Property. “Intellectual Property” shall mean algorithms, apparatus,
BKMs, databases, data collections, diagrams, formulae, inventions (whether or
not patentable), know-how, logos, marks (including brand names, product names,
logos, and slogans), methods and processes (including manufacturing methods,
sales methodologies and processes, training methods and similar methods and
processes), proprietary information, protocols, recipes, schematics,
specifications, software, techniques, URLs, web sites, works of authorship and
other forms of technology (whether or not embodied in any tangible form and
including all tangible embodiments of the foregoing, such as instruction
manuals, laboratory notebooks, prototypes, samples, studies and summaries).
Intellectual Property Rights. “Intellectual Property Rights” shall mean all
rights of the following types, which may exist or be created under the laws of
any jurisdiction in the world: (a) rights associated with works of authorship,
including exclusive exploitation rights, copyrights and moral rights;
(b) trademark and trade name rights and similar rights; (c) trade secret rights;
(d) patent and industrial property rights;

51



--------------------------------------------------------------------------------



 



(e) other proprietary rights in Intellectual Property; and (f) rights in or
relating to registrations, renewals, extensions, combinations, divisions, and
reissues of, and applications for, any of the rights referred to in clauses
“(a)” through “(e)” above.
Knowledge. An individual shall be deemed to have “Knowledge” of a particular
fact or other matter if: (a) such individual is actually aware of such fact or
other matter; or (b) a prudent individual should have known such fact or other
matter under the circumstances. The Selling Shareholders shall be deemed to have
“Knowledge” of a particular fact or other matter if any officer or director of
any of the Acquired Companies has Knowledge of such fact or other matter.
Legal Proceeding. “Legal Proceeding” shall mean any action, suit, litigation,
arbitration, proceeding (including any civil, criminal, administrative, tax,
investigative or appellate proceeding), hearing, inquiry, audit, examination or
investigation commenced, brought, conducted or heard by or before, or otherwise
involving, any court or other Governmental Body or any arbitrator or arbitration
panel.
Legal Requirement. “Legal Requirement” shall mean any federal, state, local,
municipal, Italian or other non-U.S. or other law, statute, constitution,
principle of common law, resolution, ordinance, code, edict, decree, rule,
regulation, ruling or requirement issued, enacted, adopted, promulgated,
implemented or otherwise put into effect by or under the authority of any
Governmental Body.
Liability. “Liability” shall mean any debt, obligation, duty or liability of any
nature, regardless of whether such debt, obligation, duty or liability would be
required to be disclosed on a balance sheet prepared in accordance with Italian
GAAP and regardless of whether such debt, obligation, duty or liability is
immediately due and payable.
Material Adverse Effect. “Material Adverse Effect” shall mean any effect,
change, development, event or circumstance that, considered together with all
other effects, changes, developments, events or circumstances, has had (or would
reasonably be expected to have) a material adverse and disruptive effect on:
(a) the business, financial condition or financial performance of the Acquired
Companies, in each case taken as a whole; provided, however, that in no event
shall any of the following be deemed to constitute, nor shall any of the
following be taken into account in determining whether there has been or will
be, a Material Adverse Effect: (i) any effect, change, development, event or
circumstance resulting from changes in general economic and/or industry
conditions anywhere in the world, including in locations in which the Acquired
Companies operate their business, in each case to the extent that such effects,
changes, developments, events or circumstances do not disproportionately impact
the Acquired Companies; (ii) any effect, change, development, event or
circumstance resulting from acts of war, sabotage or terrorism; (iii) any
effect, change, development, event or circumstance resulting from earthquakes,
hurricanes, tornadoes or other natural disasters or similar events of force
majeure; and (iv) any effect, change, development, event or circumstance
resulting from changes in applicable law, rule or regulation; or (b) the right
or ability of the Purchaser to vote, receive dividends with respect to or
otherwise exercise ownership rights with respect to any of the Shares.
Materials of Environmental Concern. “Materials of Environmental Concern” shall
mean chemicals, pollutants, contaminants, wastes, toxic substances, petroleum
and petroleum products and any other substance and matter in any state (solid,
liquid, gaseous state) that is regulated by any Environmental Law or that is
otherwise considered by any Environmental Law or any Governmental Body as a
danger or potential danger to health, reproduction or the environment.
Off-Balance Sheet Arrangements. “Off-Balance Sheet Arrangements” shall mean any
transaction, agreement or other contractual arrangement to which an Entity
unconsolidated with an Acquired Company is a party and under which such Acquired
Company has any: (a) obligation under any guarantee contracts such as standby
letters of credit, performance guarantees, indemnification agreements, and
keepwell

52



--------------------------------------------------------------------------------



 



agreements, whether or not recorded as a liability; (b) retained or contingent
interests in assets transferred to an unconsolidated entity; (c) obligations
under derivative instruments that are classified as equity; or (d) obligations
under material variable interests in unconsolidated entities that provide
financing, liquidity, market risk or credit risk support to any of the Acquired
Companies, or engage in leasing, hedging or research and development services
with any of the Acquired Companies (it being understood that “Off-Balance Sheet
Arrangements” shall not include arrangements which are required under Italian
generally accepted accounting principles to be included on a balance sheet and
are so included on the Most Recent Balance Sheet or the balance sheet of the
Subsidiary as at December 31, 2006).
Person. “Person” shall mean any individual, Entity or Governmental Body.
Registered IP. “Registered IP” shall mean all Intellectual Property Rights that
are registered, filed or issued under the authority of, with or by any
Governmental Body, including all patents, registered copyrights, registered
trademarks and all applications for any of the foregoing.
Related Party. “Related Party” shall mean: (a) each of the Selling Shareholders;
(b) each individual holding a direct or indirect equity interest in any Selling
Shareholder that is an Entity ; (c) each individual who is, or who has at any
time been, an officer or director of any of the Acquired Companies; (d) each
member of the immediate family of each of the individuals referred to in clauses
“(a),” “(b)” and “(c)” above; and (e) any trust or other Entity (other than the
Company) in which any one of the individuals referred to in clauses “(a),”
“(b),” “(c)” and “(d)” above holds (or in which more than one of such
individuals collectively hold), beneficially or otherwise, a material voting,
proprietary or equity interest.
Release. “Release” means any spilling, leaking, emitting, discharging,
depositing, escaping, leaching, dumping or other releasing into the environment
or into a drain, sink or other conveyance, whether intentional or unintentional.
Representatives. “Representatives” shall mean officers, directors, employees,
agents, attorneys, accountants, advisors and representatives.
Subsidiary. “Subsidiary” shall mean Baccini GmbH.
Specified Representations. “Specified Representations” shall mean: (a) the
representations and warranties contained in Sections 3.3(b) and 3.3(d); (b) the
representations and warranties contained in Section 3.13; and (c) the
representations and warranties contained in the Closing Certificate or the
Disclosure Schedule and relating to the representations and warranties referred
to in clauses “(a)” or “(b)” of this sentence.
Tax. “Tax” shall mean any tax (including any income tax, regional value added
tax, franchise tax, service tax, capital gains tax, gross receipts tax,
value-added tax, surtax, excise tax, ad valorem tax, transfer tax, stamp tax,
sales tax, use tax, property tax, business tax, withholding tax or payroll tax),
levy, assessment, tariff, duty (including any customs duty), deficiency or fee,
and any related charge or amount (including any fine, addition, penalty or
interest), imposed, assessed or collected by or under the authority of any
Governmental Body or any liability or obligation to with respect to the
foregoing by virtue of any Contract or otherwise.
Tax Return. “Tax Return” shall mean any return (including any information
return), report, statement, declaration, estimate, schedule, notice,
notification, form, election, certificate or other document or information filed
with or submitted to, or required to be filed with or submitted to, any
Governmental Body in connection with the determination, assessment, collection
or payment of any Tax or in connection with the administration, implementation
or enforcement of or compliance with any Legal Requirement relating to any Tax.

53



--------------------------------------------------------------------------------



 



Transactional Agreements. “Transactional Agreements” shall mean the Agreement
and any and all agreements, documents, certificates, opinions or instruments
delivered or to be delivered pursuant to or in connection with the Agreement,
including: (a) the Real Property Transfer Agreement; (b) the Lease-Back
Agreement; (c) the IP Transfer Agreement; (d) the Escrow Agreement; (e) the
Non-Competition, Non-Solicitation and Confidentiality Agreements; (f) the
Closing Certificate; (g) the Acquisition Consideration Certificate; (h) the
Disclosure Schedule; and (i) the Employment Agreements.

54